Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of

February 1, 2011

among

LIFECARE HOLDINGS, INC.,

as Borrower,

LCI HOLDCO, LLC

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arranger and Sole Bookrunner

GE CAPITAL MARKETS, INC.,

as Joint Lead Arranger

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agent

BANC OF AMERICA, N.A. and GLEACHER & COMPANY,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01    Defined Terms

     1   

SECTION 1.02    Classification of Loans and Borrowings

     35   

SECTION 1.03    Terms Generally

     35   

SECTION 1.04    Accounting Terms; GAAP

     36   

ARTICLE II The Credits

     36   

SECTION 2.01    Commitments

     36   

SECTION 2.02    Loans and Borrowings

     36   

SECTION 2.03    Requests for Borrowings

     37   

SECTION 2.04    [Reserved]

     38   

SECTION 2.05    Letters of Credit

     38   

SECTION 2.06    Funding of Borrowings

     43   

SECTION 2.07    Interest Elections

     43   

SECTION 2.08    Termination and Reduction of Commitments

     45   

SECTION 2.09    Repayment of Loans; Evidence of Debt

     45   

SECTION 2.10    Amortization of Term Loans

     46   

SECTION 2.11    Prepayment of Loans

     47   

SECTION 2.12    Fees

     50   

SECTION 2.13    Interest

     51   

SECTION 2.14    Alternate Rate of Interest

     52   

SECTION 2.15    Increased Costs

     52   

SECTION 2.16    Break Funding Payments

     54   

SECTION 2.17    Taxes

     54   

SECTION 2.18    Payments Generally; Pro Rata Treatment Sharing of Setoffs

     56   

SECTION 2.19    Mitigation Obligations; Replacement of Lenders

     58   

SECTION 2.20    Incremental Extensions of Credit

     59   

SECTION 2.21    Defaulting Lenders

     60   

ARTICLE III Representations and Warranties

     62   

SECTION 3.01    Organization; Powers

     62   

SECTION 3.02    Authorization; Enforceability

     62   

SECTION 3.03    Governmental Approvals; No Conflicts

     63   

 

i



--------------------------------------------------------------------------------

SECTION 3.04    Financial Condition; No Material Adverse Change

     63   

SECTION 3.05    Properties

     64   

SECTION 3.06    Litigation and Environmental Matters

     64   

SECTION 3.07    Compliance with Laws; Healthcare Laws

     65   

SECTION 3.08    Licenses, etc.

     65   

SECTION 3.09    Investment and Holding Company Status

     67   

SECTION 3.10    Taxes

     67   

SECTION 3.11    ERISA; Margin Regulations

     67   

SECTION 3.12    Disclosure

     68   

SECTION 3.13    Subsidiaries

     68   

SECTION 3.14    Insurance

     68   

SECTION 3.15    Labor Matters

     68   

SECTION 3.16    Solvency

     68   

SECTION 3.17    Senior Debt

     69   

SECTION 3.18    Security Documents

     69   

SECTION 3.19    Liens

     70   

SECTION 3.20    No Default

     70   

SECTION 3.21    Casualty, Etc.

     70   

SECTION 3.22    Regulation H

     70   

ARTICLE IV Conditions

     71   

SECTION 4.01    Closing Date

     71   

SECTION 4.02    Each Credit Event

     73   

ARTICLE V Affirmative Covenants

     73   

SECTION 5.01    Financial Statements and Other Information

     73   

SECTION 5.02    Notices of Material Events

     76   

SECTION 5.03    Information Regarding Collateral

     77   

SECTION 5.04    Existence; Conduct of Business

     77   

SECTION 5.05    Payment of Obligations

     78   

SECTION 5.06    Maintenance of Properties

     78   

SECTION 5.07    Insurance

     78   

SECTION 5.08    ERISA

     78   

SECTION 5.09    Books and Records; Inspection and Audit Rights

     78   

SECTION 5.10    Compliance with Laws

     79   

SECTION 5.11    Use of Proceeds and Letters of Credit

     79   

 

ii



--------------------------------------------------------------------------------

SECTION 5.12    Additional Subsidiaries

     79   

SECTION 5.13    Further Assurances

     79   

SECTION 5.14    Designation of Unrestricted Subsidiaries

     80   

SECTION 5.15    Material Contracts

     81   

SECTION 5.16    Healthcare Licenses

     81   

SECTION 5.17    Account Control Agreements

     82   

SECTION 5.18    Medicare and Medicaid Proceeds

     82   

SECTION 5.19    Lender Calls

     82   

ARTICLE VI Negative Covenants

     83   

SECTION 6.01    Indebtedness; Certain Equity Securities

     83   

SECTION 6.02    Liens

     85   

SECTION 6.03    Fundamental Changes

     87   

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions

     88   

SECTION 6.05    Asset Sales

     90   

SECTION 6.06    Sale and Leaseback Transactions

     91   

SECTION 6.07    Swap Agreements

     92   

SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness

     92   

SECTION 6.09    Transactions with Affiliates

     94   

SECTION 6.10    Restrictive Agreements

     95   

SECTION 6.11    Change in Business

     96   

SECTION 6.12    Fiscal Year

     96   

SECTION 6.13    Amendment of Material Documents

     96   

SECTION 6.14    Interest Coverage Ratio

     96   

SECTION 6.15    Senior Secured Leverage Ratio

     96   

SECTION 6.16    Cumulative Consolidated EBITDA

     97   

SECTION 6.17    Capital Expenditures

     97   

SECTION 6.18    Partnerships, Etc.

     97   

SECTION 6.19    Anti-Hoarding

     97   

ARTICLE VII Events of Default

     98   

ARTICLE VIII The Agent

     100   

ARTICLE IX Miscellaneous

     102   

SECTION 9.01    Notices

     102   

SECTION 9.02    Waivers; Amendments

     103   

SECTION 9.03    Expenses; Indemnity; Damage Waiver

     106   

 

iii



--------------------------------------------------------------------------------

SECTION 9.04    Successors and Assigns

     107   

SECTION 9.05    Survival

     112   

SECTION 9.06    Counterparts; Integration; Effectiveness

     112   

SECTION 9.07    Severability

     112   

SECTION 9.08    Right of Setoff

     112   

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process

     113   

SECTION 9.10    WAIVER OF JURY TRIAL

     113   

SECTION 9.11    Headings

     114   

SECTION 9.12    Confidentiality

     114   

SECTION 9.13    Interest Rate Limitation

     114   

SECTION 9.14    Termination or Release

     115   

SECTION 9.15    USA Patriot Act

     115   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.1

  

— Existing Letters of Credit

Schedule 2.01

  

— Commitments

Schedule 3.05

  

— Real Property

Schedule 3.07

  

— Compliance with Laws, Healthcare Laws

Schedule 3.08(a)

  

— Payor Contracts; Provider Agreements

Schedule 3.08(b)

  

— Accreditation Matters

Schedule 3.08(c)

  

— Medicare Healthcare Facility Matters

Schedule 3.08(d)

  

— Medicaid Healthcare Facility Matters

Schedule 3.08(e)

  

— Cost Report Matters

Schedule 3.08(f)

  

— Healthcare Facilities

Schedule 3.13

  

— Subsidiaries

Schedule 3.14

  

— Insurance

Schedule 4.01

  

— Local Counsel

Schedule 6.01

  

— Existing Indebtedness

Schedule 6.02

  

— Existing Liens

Schedule 6.04

  

— Existing Investments

Schedule 6.10

  

— Existing Restrictions

EXHIBITS:

 

Exhibit A

  

— Form of Assignment and Assumption

Exhibit B

  

— Form of Opinion of Ropes & Gray LLP

Exhibit C

  

— Form of Collateral Agreement

Exhibit D

  

— Form of Perfection Certificate

Exhibit E

  

— Form of Affiliate Subordination Agreement

Exhibit F

  

— Form of Parent Guaranty

Exhibit G

  

— Form of Subsidiary Guaranty

Exhibit H

  

— Form of Mortgage

Exhibit I

  

— Form of Solvency Certificate

Exhibit J

  

— Form of Business Associate Agreement

Exhibit K

  

— Form of New Lender Supplement

Exhibit L

  

— Form of Increase Facility Activation Notice

Exhibit M-1

  

— Form of United States Tax Compliance Certificate for Non-U.S. Lenders that are
not Partnerships or Pass-Thru Entities for U.S. Federal Income Tax Purposes

Exhibit M-2

  

— Form of United States Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships or Pass-Thru Entities for U.S. Federal Income Tax Purposes

Exhibit M-3

  

— Form of United States Tax Compliance Certificate for Non-U.S. Participants
that are not Partnerships or Pass-Thru Entities for U.S. Federal Income Tax
Purposes

Exhibit M-4

  

— Form of United States Tax Compliance Certificate for Non-U.S. Participants
that are Partnerships or Pass-Thru Entities for U.S. Federal Income Tax Purposes

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 1, 2011 (this “Agreement”), among LIFECARE
HOLDINGS, INC., a Delaware corporation, LCI HOLDCO, LLC, a Delaware limited
liability company, the LENDERS from time to time party hereto and JPMORGAN CHASE
BANK, N.A., a national banking association, as administrative agent and
collateral agent for such lenders.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit E pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

“Agent” means JPMorgan Chase Bank, N.A., in its capacities as Administrative
Agent and/or Collateral Agent, and each of its Affiliates and successors acting
in any such capacity. The Administrative Agent may act on behalf of or in place
of any Person included in the “Agent”.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Eurodollar Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.0%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.



--------------------------------------------------------------------------------

“Applicable Percentage” means, as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided,
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the total Revolving Extensions of Credit, the Applicable
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis. Notwithstanding the foregoing, in the case of
Section 2.21 when a Defaulting Lender shall exist, Applicable Percentages shall
be determined without regard to any Defaulting Lender’s Revolving Commitment.

“Applicable Rate” means, for any day, with respect to (a) any Term Loan that is
an ABR Loan, 12.25% per annum, (b) any Term Loan that is a Eurodollar Loan,
13.25% per annum and (c) any Revolving Loan that is an ABR Loan or a Eurodollar
Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Revolving Loan ABR
Spread”, “Revolving Loan Eurodollar Spread” or “Commitment Fee Rate”, as the
case may be, based upon the Leverage Ratio as of the most recent determination
date; provided that until the Borrower shall have delivered the financial
statements and certificate required by Section 5.01(a) and Section 5.01(c) for
the period ended on March 31, 2011, the “Applicable Rate” shall be Category 1:

 

Leverage Ratio:

   Revolving
Loan
ABR  Spread     Revolving  Loan
Eurodollar
Spread     Commitment Fee
Rate  

Category 1: Greater than or equal to 5.00 to 1.00

     6.75 %      7.75 %      0.50 % 

Category 2: Less than 5.00 to 1.00 and greater than or equal to 4.50 to 1.00

     6.50 %      7.50 %      0.50 % 

Category 3: Less than 4.50 to 1.00 and greater than or equal to 3.50 to 1.00

     6.00 %      7.00 %      0.50 % 

Category 4: Less than 3.50 to 1.00 and greater than or equal to 3.00 to 1.00

     5.25 %      6.25 %      0.50 % 

Category 5: Less than 3.00 to 1.00

     4.75 %      5.75 %      0.375 % 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial statements delivered pursuant to Section 5.01(a) or
(b) and (ii) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that, at the option of the
Required Lenders, the Leverage Ratio shall be deemed to be in Category 1 (A) at
any time that an Event of Default has occurred and is continuing or (B) if the
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.

 

2



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means J.P. Morgan Securities LLC, in its capacities as sole lead
arranger and sole bookrunner.

“Asset Disposition” means (a) any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of
Holdings, the Borrower or any Subsidiary, other than (i) any disposition
resulting in Net Proceeds, whether through a single transaction or a series of
related transactions, not exceeding $250,000, (ii) any financing transaction in
the form of a sale and leaseback transaction with respect to a hospital
constructed or acquired by Holdings, the Borrower or any Subsidiary after the
Closing Date, provided that such financing transaction occurs within 180 days
after such construction or acquisition and the proceeds do not exceed the
greater of (A) the cost and (B) the fair market value thereof and (iii) other
dispositions resulting in aggregate Net Proceeds not exceeding $750,000 during
any fiscal year of the Borrower and (b) any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Holdings, the Borrower or any
Subsidiary, but only in the case of this clause (b) to the extent that the
application of the Net Proceeds of such event to the prepayment of the Term Loan
hereunder would not violate any applicable laws.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding under applicable bankruptcy or
other debtor relief laws, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means LifeCare Holdings, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

3



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Associate Agreement” means a business associate contract (as defined
by the HIPAA privacy regulations at 45 C.F.R. Section 164.504(e)(1)) by and
between each Health Care Facility and any Loan Party that is a “covered entity”
(as defined in HIPAA), and the Agent in the form of Exhibit J.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, the additions
to property, plant and equipment and other capital expenditures of the Borrower
and its consolidated Subsidiaries for such period, determined in accordance with
GAAP; provided that Capital Expenditures shall not include any such expenditures
which constitute (a) a Permitted Acquisition, (b) to the extent permitted by
this Agreement, a reinvestment of the Net Proceeds of any Asset Disposition in
accordance with Section 2.11(c), (c) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (i) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired or (ii) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (d) expenditures that are accounted for as capital expenditures of
such Person and that actually are paid for by a third party (excluding Holdings,
the Borrower or any Restricted Subsidiary thereof) and for which neither
Holdings, the Borrower nor any Restricted Subsidiary thereof has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period), (e) the book value of any asset owned by such Person prior
to or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that (A) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period that such expenditure
actually is made and (B) such book value shall have been included in Capital
Expenditures when such asset was originally acquired, (f) the purchase price of
equipment purchased during such period to the extent the consideration therefor
consists of any combination of (A) used or surplus equipment traded in at the
time of such purchase and (B) the proceeds of a concurrent sale of used or
surplus equipment, in each case, in the ordinary course of business, or (g) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time. Anything contained
herein to the contrary notwithstanding, the term “Capital Expenditures” shall
include the cost of any property (other than property acquired in a Permitted
Acquisition) that is subject to a sale and leaseback transaction that does not
constitute an Asset Disposition by reason of clause (a)(iii) of the definition
thereof.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (except for temporary treatment of
construction-related expenditures under EITF 97-10 “The Effects of Lessee
Involvement in Asset Construction” that will be treated as operating leases upon
a sale and leaseback transaction within 180 days after the completion of
construction thereof), and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means:

(a) the Borrower ceases to be a direct wholly-owned Subsidiary of Holdings;

(b) prior to an IPO, the failure by the Permitted Holders to own (and retain the
right to vote), directly or indirectly through wholly owned investment vehicles,
Equity Interests in Holdings representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in Holdings;

(c) after an IPO, the acquisition of ownership, directly or indirectly,
beneficially or of record (except as may be held of record by the Depository
Trust Company after such IPO), by (i) any Person (other than a Permitted Holder)
or (ii) any Persons (other than one or more Permitted Holders) that together
(A) are a group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934 or any successor provision) or (B) are
acting, for purposes of acquiring, holding or disposing of securities, as a
group (within the meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of
1934 or any successor provision), in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination,
purchase or otherwise, of Equity Interests in Holdings representing more than
35% of the aggregate voting power represented by the outstanding Equity
Interests in Holdings and representing a greater percentage of such aggregate
ordinary voting power than that represented by Equity Interests in Holdings
owned directly or indirectly through one or more Parents by one or more
Permitted Holders;

(d) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings, (ii) appointed by Persons so nominated or
(iii) otherwise designated by the Sponsor; or

(e) the occurrence of a “Change of Control”, as defined in the Senior
Subordinated Debt Documents.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or a Term Loan Commitment.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), which date is
February 1, 2011.

“CMS” means the Centers for Medicare and Medicaid Services of HHS, any successor
thereof and any predecessor thereof, including the United States Health Care
Financing Administration.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any Security
Document, and shall include the Mortgaged Properties.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under the Loan Documents.

“Collateral Agreement” means the Security Agreement by Holdings, the Borrower
and the Subsidiary Loan Parties party thereto in favor of the Agent,
substantially in the form of Exhibit C.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Agent shall have received from each Loan Party either (i) in the case of
each Loan Party, a counterpart of the Collateral Agreement duly executed and
delivered on behalf of such Loan Party or (ii) in the case of any Person that
becomes a Loan Party after the Closing Date, a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

(b) the Agent shall have received from each Loan Party either (i) in the case of
Holdings, a counterpart of the Parent Guaranty duly executed and delivered on
behalf of Holdings or, in the case of each Subsidiary Loan Party, a counterpart
of the Subsidiary Guaranty duly executed and delivered on behalf of such
Subsidiary Loan Party or (ii) in the case of any Person that becomes a
Subsidiary Loan Party after the Closing Date, a supplement to the Subsidiary
Guaranty, in the form specified therein, duly executed and delivered on behalf
of such Subsidiary Loan Party;

(c) all outstanding Equity Interests of the Borrower and each Subsidiary owned
by or on behalf of any Loan Party shall have been pledged pursuant to the
Collateral Agreement (except that the Loan Parties shall not be required to
pledge more than 66% of the outstanding voting Equity Interests of any
“first-tier” Foreign Subsidiary directly owned by a Loan Party) and the Agent
shall have received all certificates or other instruments, if any, representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

 

6



--------------------------------------------------------------------------------

(d) all Indebtedness of the Borrower and each Subsidiary that is owing to any
Loan Party shall be pledged or assigned as security pursuant to the Collateral
Agreement (except to the extent any such pledge or assignment would violate
applicable law), and the Agent shall have received any promissory notes
evidencing such Indebtedness, together with note powers or other instruments of
transfer with respect thereto endorsed in blank, and all such Indebtedness shall
be subordinated to the Obligations pursuant to the Affiliate Subordination
Agreement;

(e) except as otherwise specifically contemplated by any Security Document, all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Agreement (including any supplements thereto) and perfect such Liens
to the extent required by, and with the priority required by, the Collateral
Agreement, shall have been filed, registered or recorded or delivered to the
Agent for filing, registration or recording;

(f) as soon as commercially practicable but in any event within 30 days (or 90
days in the case of clauses (ii) and (iii) below) of the Closing Date (or such
longer period as the Agent may determine in its sole discretion) in the case of
Mortgaged Property described in clause (a) of the definition of the term
Mortgaged Property and within 60 (or 90 days in the case of clauses (ii) and
(iii) below) days of the date of the acquisition of Mortgaged Property (or such
longer period as the Agent may determine in its sole discretion) described in
clause (b) of the definition of the term Mortgaged Property, the Agent shall
have received with respect to each Mortgaged Property:

(i) counterparts of a Mortgage duly executed, acknowledged and delivered by the
record owner of such Mortgaged Property, and suitable for recording or filing;

(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid first
Lien on the Mortgaged Property described therein, free of any other Liens except
as expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Agent or the Required Lenders may reasonably
request;

(iii) an American Land Title Association/American Congress on Surveying and
Mapping form survey, and dated a recent date reasonably acceptable to the Agent
certified to the Agent and the title insurance company in a manner reasonably
satisfactory to the Agent by a land surveyor duly registered and licensed in the
states in which the real property described in such surveys is located and
acceptable to the Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations

 

7



--------------------------------------------------------------------------------

and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
reasonably acceptable to the Agent, or such other documentation sufficient to
allow the issuer of the title insurance policy for the benefit of the Lenders to
issue such policy (1) without a survey exception, and (2) with the following
endorsements: same as survey endorsement; access endorsement; continguity
endorsement; comprehensive endorsement; and address endorsement to the extent
reasonably requested by the Agent and available at regular rates in the state
where the Mortgaged Property is located; and

(iv) to the extent reasonably requested by the Administrative Agent, a legal
opinion of local counsel covering the enforceability of the Mortgage and a legal
opinion of counsel as to corporate authority, each in form and substance, and
from counsel, reasonably satisfactory to the Agent; and

(g) except as otherwise specifically contemplated by any Security Document, each
Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder.

Notwithstanding anything to the contrary in this Agreement or in any Security
Document, no Loan Party shall be required to perfect security interests, liens
or mortgages in particular assets or property of such Loan Party if, in the
reasonable judgment of the Administrative Agent or the Collateral Agent, the
burden of perfecting such security interests, liens or mortgages is excessive in
relation to the benefits to the Lenders therefrom.

“Commitment” means a Revolving Commitment, a Term Loan Commitment or any
combination thereof (as the context requires).

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations), of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below (other than payments or prepayments of Term
Loans) that were amortized or accrued in a previous period, minus (b) the sum of
(i) to the extent included in the Borrower’s consolidated interest expense for
such period, amounts attributable to amortization of financing costs, plus
(ii) to the extent included in the Borrower’s consolidated interest expense for
such period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind or other non-cash interest expense, plus
(iii) to the extent included in the Borrower’s consolidated interest expense for
such period, any one time financing fees, including those paid in connection
with the Transactions, or in connection with any amendment of the Agreement,
plus (iv) cash interest income of the Borrower and the Subsidiaries for such
period. For purposes of the foregoing, interest expense of any Person shall be
determined after giving effect to any net payments made or received by such
Person with respect to interest rate Swap Agreements (other than early
termination payments).

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (net of interest income for such period), (ii) consolidated income
tax expense for such period, including state franchise and similar taxes,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges or expenses for such period other than any non-cash
charges or expenses relating to write-offs or write-downs with respect to
accounts receivable (provided, however, that if any such non-cash charges or
expenses represent an accrual or reserve for potential cash items in any future
period, any cash payment or expenditure made with respect to any such non-cash
charge in such future period shall be subtracted in computing Consolidated
EBITDA for such future period), including, without limitation, any non-cash
compensation charge or expense arising from any grant of stock, stock options or
other equity-based awards and non-cash pension and post-employment benefit
expenses, (v) non-recurring fees, charges and expenses of the Borrower and the
Subsidiaries payable in connection with the Transactions, issuance of Equity
Interests, incurrence, refinancing or retirement of Indebtedness permitted
hereunder (including, for the avoidance of doubt, refinancing or retirement of
Senior Subordinated Debt) or any Permitted Acquisition or other Investment
permitted hereunder (in each case whether or not successful), (vi) non-recurring
charges and expenses with respect to severance costs, relocation, integration
and closings and consolidation, provided that such charges or expenses are
identified as nonrecurring and set forth in reasonable detail in a schedule to
the certificate of a Financial Officer pursuant to Section 5.01(c)(x), (vii) to
the extent actually reimbursed, losses, charges or expenses incurred to the
extent covered by indemnification provisions in any agreement in connection with
a Permitted Acquisition, (viii) to the extent covered by insurance, losses,
charges or expenses with respect to liability or casualty events or business
interruption, (ix) management, monitoring, consulting and advisory fees and
related expenses and any other fees and expenses (or any accruals relating to
such fees and related expenses) paid under Section 6.09(e) in an amount, with
respect to such fees (but not expenses), not to exceed $500,000 per fiscal year
and (x) the amount of startup losses at any long-term acute care hospital,
skilled nursing facility or other rehabilitation or post-acute care service
operated by the Borrower or its Subsidiaries that are incurred on or prior to
eighteen months after such facility has been certified as a long-term acute care
hospital, skilled nursing facility or other rehabilitation or post-acute care
service, as applicable, which amount will be based on a calculation in good
faith by the Borrower as set forth in a certificate from a Financial Officer
delivered to the Administrative Agent, and minus (b) without duplication and to
the extent included in determining such Consolidated Net Income, any non-cash
gains or other non-cash items of income (excluding, in each case, the accrual of
revenue and the reversal of reserves) for such period (provided that any cash
received in a subsequent period in respect of any such non-cash gain or other
non-cash item of income shall be included in Consolidated EBITDA for the period
in which received).

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that:

(a) (i) net income for such period of any Person (A) that is not a Subsidiary of
such Person, (B) that is an Unrestricted Subsidiary or (C) that is accounted for
by the equity method of accounting, shall in each case be included as an
increase to

 

9



--------------------------------------------------------------------------------

Consolidated Net Income to the extent of the amount of dividends or
distributions paid in cash (or to the extent converted into cash) to the
referent Person or a Subsidiary thereof in respect of such period; and (ii) the
net income for such period shall include any ordinary course dividend
distribution or other payment in cash received from any Person in excess of the
amounts included in clause (i); and

(b) there shall be excluded:

(i) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Subsidiary;

(ii) the cumulative effect of any change in accounting principles during such
period;

(iii) any gain or loss realized upon the sale or other disposition of any assets
of the Borrower or its Subsidiaries that are not sold or otherwise disposed of
in the ordinary course of business and any gain or loss realized upon the sale
or other disposition of any Equity Interests of any Person and any extraordinary
gains or losses;

(iv) any non-cash SFAS 133 income (or loss) related to hedging activities;

(v) all deferred financing costs written off, premiums paid and other net gains
or losses in connection with any early extinguishment of Indebtedness;

(vi) any non-cash impairment charges resulting from the application of SFAS Nos.
142 and 144 and the amortization of intangibles arising pursuant to SFAS
No. 141;

(vii) any non-cash expense or gain related to recording of the fair market value
of Swap Agreements, in each case entered into in the ordinary course of business
and not for speculative purposes;

(viii) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FAS 52; and

(ix) the purchase accounting effects of adjustments to property, inventory and
equipment, software and other intangible assets and deferred revenue in
component amounts required or permitted by GAAP and related authoritative
pronouncements, as a result of any acquisition consummated prior to the Closing
Date, any Permitted Acquisitions, or the amortization, write-down or write-off
of any amounts thereof.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as at any date of determination, the
aggregate amount of assets reflected on the consolidated balance sheet of the
Borrower and the Subsidiaries most recently delivered by the Borrower pursuant
to Section 5.01 on or prior to such date of determination.

“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with any Loan Party.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means an agreement in a form that is reasonably satisfactory
to the Agent establishing the Agent’s control with respect to any deposit
account or securities account.

“Cost Reports” means any cost reports filed in connection with any Medicaid
Provider Agreement or Medicare Provider Agreement.

“Credit Party” means the Administrative Agent, the Issuing Bank or any Lender.

“Debt Issuance” means (a) the incurrence by Holdings, the Borrower or any
Subsidiary of any Indebtedness, other than Indebtedness permitted by
Section 6.01(a)(i)-(xviii) and (b) the incurrence of any Permitted Subordinated
Indebtedness and Permitted Holdings Debt, the proceeds of which are not applied
pursuant to Section 6.01(a)(xviii)(A).

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

11



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia.

“Eligible Equity Proceeds” means Equity Proceeds received by Holdings and
contributed by Holdings in cash to the common equity of the Borrower that are
not required to be applied to prepay the Term Loans pursuant to Section 2.11(c),
other than any such Equity Proceeds received by Holdings from officers,
employees, directors or consultants of Holdings, the Borrower or its
Subsidiaries under stock purchase, stock option or other incentive plans or
arrangements.

“Eligible Equity Proceeds Uses” means the use by the Borrower of Eligible Equity
Proceeds to (a) prepay Term Loans pursuant to Section 2.11(a), (b) make
Permitted Acquisitions, (c) make Investments pursuant to Section 6.04(m),
(d) make Restricted Payments pursuant to Section 6.08(a)(iv), (e) repurchase or
repay Indebtedness pursuant to Section 6.08(b)(v) or (f) make Capital
Expenditures.

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to protection of the
environment, natural resources, human health and safety from exposure to
Hazardous Materials or the presence, Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.

“Environmental Liability” means any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“Equity Proceeds” means the Net Proceeds received by Holdings from contributions
to its common equity or from the issuance and sale of its common Equity
Interests or Non-Cash Pay Preferred Stock.

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

“ERISA Event” means (a) the failure of any Plan of any of the Loan Parties or
their ERISA Affiliates to comply with any material provisions of ERISA and/or
the Code (and applicable regulations under either) or with the material terms of
the Plan; (b) the existence with respect to any Plan of a non-exempt Prohibited
Transaction; (c) any Reportable Event; (d) the failure of any Loan Party or any
ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (e) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (f) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (g) the incurrence of the
Loan Parties or any of their ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(h) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (i) the failure by any Loan Party or any ERISA Affiliate to make any
required contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of
the Code; (j) the incurrence by the Loan Parties or any of their ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (k) the receipt by any Loan Party
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(l) the failure by any Loan Party or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

13



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on such page (or otherwise on such screen), the “Eurodollar Base
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered dollar deposits at or
about 11:00 a.m., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

(b) depreciation, amortization and other non-cash charges or losses (other than
non-cash charges to the extent that they represent a reserve for future cash
payments or to the extent any cash payment is made in respect thereof) deducted
in determining such Consolidated Net Income for such fiscal year; plus

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year (except as a result of reclassification of items from
short-term to long-term) plus (ii) the net amount, if any, by which the deferred
income taxes of Holdings, the Borrower and its consolidated Subsidiaries
increased during such fiscal year; minus

(d) the sum of (i) any non-cash gains included in determining such Consolidated
Net Income for such fiscal year plus (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year (except as a result of
reclassification of items from long-term to short-term) plus (iii) the net
amount, if any, by which the deferred income taxes of Holdings, the Borrower and
its consolidated Subsidiaries decreased during such fiscal year; minus

 

14



--------------------------------------------------------------------------------

(e) the sum of (i) Capital Expenditures for such fiscal year (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness, or deducted in a prior fiscal year
pursuant to clause (k) of this definition) plus (ii) cash consideration paid
during such fiscal year to make acquisitions or other capital investments (other
than Permitted Investments and except to the extent financed by incurring
Long-Term Indebtedness); minus

(f) Taxes for which reserves have been established in accordance with GAAP, to
the extent not reflected in the computation of Consolidated Net Income, provided
that any amount so deducted shall be added to Excess Cash Flow in respect of any
subsequent fiscal year in which such Taxes reduced Consolidated Net Income;
minus

(g) cash expenditures made in respect of Swap Agreements during such fiscal
year, to the extent not reflected in the computation of Consolidated Net Income;
plus

(h) cash payments received in respect of Swap Agreements during such fiscal year
to the extent not included in the computation of Consolidated Net Income; minus

(i) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its Subsidiaries during such fiscal year, excluding
(i) Indebtedness in respect of Revolving Loans and Letters of Credit (but only
to the extent Revolving Commitments were not simultaneously reduced), (ii) Term
Loans prepaid pursuant to Section 2.11(c) or (d) and (iii) repayments or
prepayments of Long-Term Indebtedness made with Eligible Equity Proceeds or
financed by incurring other Long-Term Indebtedness; minus

(j) to the extent the payments made with the proceeds thereof have not been
deducted in calculating such Consolidated Net Income, permitted dividends and
distributions or repurchases of its Equity Interests paid in cash by the
Borrower during such fiscal year and permitted dividends paid in cash by any
Subsidiary during such fiscal year to any Person other than Holdings, the
Borrower or any of the Subsidiaries, in each case pursuant to and in accordance
with Section 6.08 (other than Section 6.08(a)(iv)); minus

(k) Capital Expenditures that the Borrower or any Subsidiary shall, during such
fiscal year, become obligated to make but that are not made during such fiscal
year (except to the extent intended to be financed by incurring Long-Term
Indebtedness), provided that the Borrower shall deliver a certificate to the
Administrative Agent not later than 105 days after the end of such fiscal year,
signed by an officer of the Borrower and certifying that such Capital
Expenditures and the delivery of the related equipment will be made in the
following fiscal year; minus

(l) amounts paid in cash during such fiscal year on account of items that were
accounted for as non-cash reductions in determining Consolidated Net Income in a
prior fiscal year and were added back in determining Excess Cash Flow in respect
of such prior fiscal year.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document, (a) net income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any United States federal withholding Tax that is in effect
(including all Taxes imposed pursuant to FATCA) and would apply to amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to any withholding Tax pursuant to
Section 2.17(a), (d) Other Connection Taxes, (e) any withholding Tax that is
attributable to such Lender’s failure to comply with Section 2.17(f)(i), unless
such failure is due to a Change in Law after the Lender became a party to this
Agreement or where compliance with Section 2.17(f)(i) is not required.

“Executive Order” has the meaning assigned to such term in Section 3.23.

“Existing Credit Agreement” means the Credit Agreement, dated as of August 1,
2005 among the Borrower, Holdings, JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent, and the other agents and lenders party thereto, as
amended by that certain Amendment No. 1 to the Credit Agreement, dated as of
May 2, 2007 and that certain Amendment No. 2 to the Credit Agreement, dated as
of December 6, 2007, each such amendment by and among the Borrower, Holdings,
JPMorgan Chase Bank, N.A., as administrative agent, and each of the lenders from
time to time party thereto.

“Existing Letter of Credit Issuer” means JPMorgan Chase Bank, N.A.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1.

“FATCA” means Sections 1471 through 1474 of the Code (including any amendment or
successor to any such Section so long as such amendment or successor is
substantially similar to the reporting and withholding obligations of Sections
1471 through 1474 of the Code as of the date of this Agreement), and including
any applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections whether in existence as of
the date of this Agreement or promulgated or published thereafter.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

16



--------------------------------------------------------------------------------

“Financial Covenants” means the covenants set forth in Sections 6.14, 6.15 and
6.16.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 3.23.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America includes the United States, each State
thereof and the District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement.

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.

“Guarantors” means Holdings and the Subsidiary Loan Parties.

“Hazardous Materials” means (i) any petroleum products or byproducts, radon gas,
asbestos, toxic mold, urea formaldehyde foam insulation, polychlorinated
biphenyls,

 

17



--------------------------------------------------------------------------------

chlorofluorocarbons and all other ozone-depleting substances; or (ii) any
chemical, material, substance or waste that is prohibited, limited, defined or
regulated as a “hazardous” or “toxic” material, substance or waste by or
pursuant to any applicable Environmental Law.

“Healthcare Facility” or “Healthcare Facilities” means the hospitals, medical
office buildings and other healthcare facilities directly or indirectly owned or
leased by Holdings, the Borrower or any of the Subsidiaries.

“HHS” means the United States Department of Health and Human Services.

“HIPAA” means the privacy, transaction and security provisions of the Health
Insurance Portability and Accountability Act of 1996, as it may be amended, and
all regulations promulgated thereunder, as they may be amended from
time-to-time.

“Holdings” means LCI Holdco, LLC, a Delaware limited liability company.

“Inactive Subsidiary” means a Subsidiary that (a) conducts no business
operations, (b) has total assets with a fair market value of not more than
$500,000 individually and, together with all other Inactive Subsidiaries, not
more than $2,000,000 in the aggregate and (c) has no Indebtedness outstanding.
The Borrower shall designate in writing to the Administrative Agent prior to the
Closing Date and from time to time thereafter as requested by the Administrative
Agent the Subsidiaries which constitute the “Inactive Subsidiaries.”

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit L.

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) current accounts payable incurred
in the ordinary course of business, (ii) earn-out obligations until such
obligations become due and payable and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business) to the extent the same
would be required to be shown as a liability on a balance sheet prepared in
accordance with GAAP, (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) the maximum amount (after giving effect to all reductions and
drawings that have been reimbursed) of all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) the principal component of all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any

 

18



--------------------------------------------------------------------------------

other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intellectual Property Security Agreement” has the meaning assigned to such term
in the Collateral Agreement.

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the four consecutive fiscal quarters ending on such date, the ratio
of (a) Consolidated EBITDA for such period of four fiscal quarters to
(b) Consolidated Cash Interest Expense for such period of four fiscal quarters.
For purposes of calculating the Interest Coverage Ratio with respect to any
period during which any Specified Transaction occurs, the Interest Coverage
Ratio shall be calculated with respect to such period and such Specified
Transaction (and all other Specified Transactions that have been consummated
during such period) on a Pro Forma Basis.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or one or two weeks thereafter until the earlier of March 1, 2011
and the date on which the Administrative Agent has notified the Borrower that
syndication of the Commitments hereunder has been completed as determined by the
Arranger), as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

19



--------------------------------------------------------------------------------

“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interest, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or making or permitting to exist any loans or advances (other than
commercially reasonable extensions of trade credit) to, guaranteeing any
obligations of, or making or permitting to exist any investment in, any other
Person, or purchasing or otherwise acquiring (in one transaction or a series of
transactions) any assets of any Person constituting a business unit. The amount,
as of any date of determination, of any Investment shall be the original cost of
such Investment (including any Indebtedness of a Person existing at the time
such Person becomes a Subsidiary in connection with any Investment and any
Indebtedness assumed in connection with any acquisition of assets) and minus
(x) the amount, as of such date, of any portion of such Investment repaid to the
investor in cash or property as a repayment of principal or a return of capital
(including pursuant to any sale or disposition of such Investment), as the case
may be, and (y) the amount of any dividend or distribution paid to the investor
in cash with respect to such Investment, but without any other adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment. In determining the amount of any Investment or
repayment involving a transfer of any property other than cash, such property
shall be valued at its fair market value at the time of such transfer.

“IPO” means a bona fide underwritten initial public offering (other than a
public offering pursuant to a registration statement on Form S-8) of voting
common stock of Holdings or a Parent which generates cash proceeds to Holdings
or such Parent of at least $50,000,000.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and each other Lender appointed as an Issuing Bank
hereunder pursuant to Section 2.05(k) and, in each case, its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Commission” means the entity formerly known as the Joint Commission on
Accreditation of Healthcare Organizations.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

20



--------------------------------------------------------------------------------

“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, with respect to the last day of any period, the ratio of
(a) Total Indebtedness as of such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Borrower most recently ended on or
prior to such date. For purposes of calculating the Leverage Ratio with respect
to any period during which any Specified Transaction occurs, the Leverage Ratio
shall be calculated with respect to such period and such Specified Transaction
(and all other Specified Transactions that have been consummated during such
period) on a Pro Forma Basis.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Guaranties and the Security
Documents.

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability. For purposes
of determining the Long-Term Indebtedness of the Borrower and the Subsidiaries,
Indebtedness of the Borrower or any Subsidiary owed to Holdings, the Borrower or
a Subsidiary shall be excluded.

“Majority Revolving Lenders” means, at any time, Lenders having Revolving
Extensions of Credit and unused Revolving Commitments that together represent
more than 50% of the sum of the total Revolving Extensions of Credit and unused
Revolving Commitments at such time.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets, liabilities or financial condition of Holdings, the Borrower
and the Subsidiaries, taken as a whole, (ii) the ability of any Loan Party to
perform any of its obligations under the Loan Documents to which it is a party
or (iii) the rights and remedies of the Administrative Agent or the Lenders
under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $5,000,000. For

 

21



--------------------------------------------------------------------------------

purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings, the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means any Subsidiary, including its subsidiaries, which
meets any of the following conditions: (a) Holdings’, the Borrower’s and the
other Subsidiaries’ investments in and advances to such Subsidiary exceed 5% of
the consolidated total assets of Holdings and the Subsidiaries as of the end of
the most recently completed fiscal year, (b) the consolidated assets of such
Subsidiary exceed 5% of the consolidated total assets of Holdings and the
Subsidiaries as of the end of the most recently completed fiscal year or (c) the
consolidated pre-tax income from continuing operations of such Subsidiary for
the most recently ended period of four consecutive fiscal quarters exceeds 5% of
the consolidated pre-tax income from continuing operations of Holdings and the
Subsidiaries for such period.

“Medicaid” means that means-tested entitlement program under Title XIX of the
Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code, as amended, and any successor
statute thereto.

“Medicaid Certification” means certification by CMS or a state agency or entity
under contract with CMS that health care operations are in compliance with all
the conditions of participation set forth in the Medicaid Regulations.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
operation under which the health care operation agrees to provide services for
Medicaid patients in accordance with the terms of the agreement and Medicaid
Regulations.

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above; and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

 

22



--------------------------------------------------------------------------------

“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government and any other non-government funded third-party payor programs.

“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act, which provides for a health insurance system for
eligible elderly and disabled individuals, as set forth at Section 1395, et seq.
of Title 42 of the United States Code, as amended, and any successor statute
thereto.

“Medicare Certification” means certification by CMS or a state agency or entity
under contract with CMS that the health care operation is in compliance with all
the conditions of participation set forth in the Medicare Regulations.

“Medicare Provider Agreement” means an agreement entered into between a state
agency, CMS or other such entity administering the Medicare program and a health
care operation under which the health care operation agrees to provide services
for Medicare patients in accordance with the terms of the agreement and Medicare
Regulations.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, HHS, CMS, the OIG,
or any person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
as each may be amended, supplemented or otherwise modified from time to time.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, trust deed, deed of trust, deed to secure debt,
assignment of leases and rents or other security document granting a Lien on any
real property and improvements thereto to secure the Obligations delivered on or
after the Closing Date pursuant to Section 5.13. Each Mortgage shall be
substantially in the form of Exhibit H hereto (with such changes as may be
reasonably satisfactory to the Agent and its counsel to account for local law
matters), and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.

“Mortgaged Property” means (a) each parcel of real property and the improvements
thereto owned by a Loan Party and identified as a Mortgaged Property on Schedule
3.05, and (b) each other parcel of real property and improvements thereto
acquired by a Loan Party after the Closing Date with respect to which a Mortgage
is granted pursuant to Section 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

23



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event (a) the cash proceeds actually
received in respect of such event including (i) any cash received in respect of
any debt instrument or equity security received as non-cash proceeds, but only
as and when received (excluding, for the avoidance of doubt, any interest
payments), (ii) in the case of a casualty, insurance proceeds, and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all fees and out-of-pocket expenses
(including underwriting discounts and commissions and collection expenses) paid
or payable by Holdings, the Borrower and the Subsidiaries to third parties
(including Affiliates, if permitted by Section 6.09) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by Holdings, the Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by Holdings, the Borrower and
the Subsidiaries (provided that such amounts withheld or estimated for the
payment of taxes shall, to the extent not utilized for the payment of taxes, be
deemed to be Net Proceeds received when such nonutilization is determined), and
the amount of any reserves established by Holdings, the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case that are directly attributable to such event (provided that any
reversal of any such reserves will be deemed to be Net Proceeds received at the
time and in the amount of such reversal), in each case as determined reasonably
and in good faith by a Financial Officer.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
Holdings, the Borrower and its consolidated Subsidiaries as of such date
(excluding cash, Permitted Investments and current deferred income taxes) minus
(b) the consolidated current liabilities of Holdings, the Borrower and its
consolidated Subsidiaries as of such date (excluding current liabilities in
respect of Indebtedness and current deferred income taxes). Net Working Capital
at any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.

“New Lender” has the meaning assigned to such term in Section 2.20(b).

“New Lender Supplement” has the meaning assigned to such term in
Section 2.20(b).

“Non-Cash Pay Preferred Stock” means preferred stock or other preferred
securities or membership interests of a Parent, Holdings or the Borrower which
(i) are not mandatorily redeemable, in whole or part, or required to be
repurchased or reacquired, in whole or part, by Holdings, the Borrower or any
Subsidiary, and which do not require any payment of cash dividends or
distributions (it being understood that accrued dividends shall be permitted),
in each case, prior to the date that is six months after the Term Loan Maturity
Date (other than upon an event of default, asset sale or change of control,
provided, that any such payment is subject to the prior repayment in full of the
Loans and the other Obligations that are accrued and payable and termination of
the Commitments hereunder), (ii) are not secured by any assets of Holdings, the
Borrower or any Subsidiary, (iii) are not guaranteed by Holdings, the Borrower
or any Subsidiary and (iv) are not exchangeable or convertible into Indebtedness
of Holdings, the Borrower or any Subsidiary, except at the option of the
Borrower and subject to compliance with Section 6.01(a), or any preferred stock
or other Equity Interest (other than common equity of Holdings or other Non-Cash
Pay Preferred Stock).

 

24



--------------------------------------------------------------------------------

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

“OIG” means the Office of the Inspector General of HHS.

“Other Connection Taxes” means with respect to the Administrative Agent, any
Lender or the Issuing Bank, as the case may be, Taxes imposed as a result of a
present or former connection between the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, and the jurisdiction imposing such Taxes
(other than a connection arising solely from the Administrative Agent, such
Lender or the Issuing Bank having executed, delivered, enforced, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, any Loan Document, or sold, assigned or participated
an interest in any Loan Document).

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property, intangible, mortgage recording or similar
Taxes, charges or levies arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

“Parent” means any direct or indirect parent of Holdings organized at the
direction of the Permitted Holders, which directly or indirectly owns 100% of
the Equity Interests of Holdings, and the sole asset of which is 100% the Equity
Interests of Holdings or of another direct or indirect parent of Holdings.

“Parent Guaranty” means the Parent Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA. “Perfection Certificate” means
a certificate in the form of Exhibit D hereto or any other form approved by the
Collateral Agent.

“Permitted Acquisitions” means any acquisition (by merger, consolidation or
otherwise) by the Borrower or a Subsidiary Loan Party (including an acquisition
by Holdings in which the acquired assets are contributed to the Borrower) of all
or substantially all the assets or business of, or at least 85% of each class of
Equity Interests in, a Person or division, business unit or line of business of
a Person, if (a) immediately after giving effect thereto, no Event of Default
has occurred and is continuing or would result therefrom, (b) immediately after
giving effect thereto,

 

25



--------------------------------------------------------------------------------

the unused Revolving Commitments and unrestricted cash and Permitted Investments
of the Borrower and its Subsidiaries is at least $10,000,000, (c) such acquired
Person is organized under the laws of the United States of America or any State
thereof or the District of Columbia and substantially all the business of such
acquired Person or business consists of one or more Permitted Businesses and all
or substantially all of the consolidated gross operating revenues of such
acquired Person or business for the most recently ended period of twelve months
is derived from domestic operations in the United States of America, (d) each
Subsidiary resulting from such acquisition (and which survives such acquisition)
shall become as and in the time period required in Section 5.12 a Subsidiary
Loan Party and at least 85% of the Equity Interests of each such Subsidiary
shall be owned directly by the Borrower and/or Subsidiary Loan Parties all other
requirements of Section 5.12 shall be within the time periods specified therein,
complied with, (e) the Borrower and the Subsidiaries are in Pro Forma Compliance
with the financial covenants set forth in Section 6.15 and Section 6.16, to the
extent then applicable, after giving effect to such acquisition, computed as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such acquisition had occurred on the
first day of the relevant period for testing compliance and (f) the Borrower has
delivered to the Agent an officer’s certificate to the effect set forth in
clauses (a), (b), (c), (d), (e) and (f) above, together with all relevant
financial information for the Person or assets acquired and reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(e) above.

“Permitted Business” means the ownership and operation of long term acute care
hospitals, rehabilitation facilities, skilled nursing facilities, behavioral
facilities, other specialized hospitals and related activities.

“Permitted Encumbrances” means:

(a) Liens imposed by law or any Governmental Authority for taxes, assessments or
other governmental charges or levies that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s, construction and other like Liens, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments or attachments that do not constitute
an Event of Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary; and

 

26



--------------------------------------------------------------------------------

(g) liens and other encumbrances shown as exceptions in the title insurance
policies insuring the Mortgages;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means (i) TC Group, L.L.C., Carlyle Partners IV, L.P. and CP
IV Coinvestment, L.P. and their Affiliates (but excluding any portfolio
companies of the foregoing) and (ii) any members of management of the Borrower
as of the Closing Date.

“Permitted Holdings Debt” means Indebtedness of Holdings which (i) provides for
payment of all interest in like-kind Indebtedness and does not require or permit
interest to be paid in cash prior to the date that is five years after the
issuance of such Indebtedness, (ii) does not mature, and is not subject to
mandatory repurchase, redemption or amortization (other than pursuant to
customary asset sale or change in control provisions that are no more
restrictive than the comparable provisions of the Senior Subordinated Debt
Documents as in effect on the Closing Date), in each case, prior to the date
that is six months after the Term Loan Maturity Date, (iii) does not contain
default provisions or covenants that are more restrictive than the comparable
provisions of the Senior Subordinated Debt Documents as in effect on the Closing
Date, (iv) does not contain provisions cross defaulting such Indebtedness to
non-payment defaults under other Indebtedness, other than failure to pay at
maturity, (v) is not secured by any assets of Holdings, the Borrower or any
Subsidiary, (vi) is not Guaranteed by the Borrower or any Subsidiary, (vii) is
not exchangeable or convertible into Indebtedness of Holdings (except other
Permitted Holdings Debt), the Borrower or any Subsidiary or any preferred stock
or other Equity Interest (other than common equity or Non-Cash Pay Preferred
Stock of a Parent or Holdings, provided that any such exchange or conversion, if
effected, would not result in a Change in Control) and (viii) if subordinated,
is subordinated to the Obligations pursuant to a written instrument delivered,
and reasonably satisfactory, to the Administrative Agent or on terms no less
favorable in any material respect to the Lenders than the subordination terms
applicable to the Senior Subordinated Debt.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing or allowing for
liquidation at the original par value at the option of the holder within two
years from the date of acquisition thereof;

(b) investments in commercial paper (other than commercial paper issued by
Holdings, the Borrower, the Permitted Holders or any of their Affiliates)
maturing within one year from the date of acquisition thereof and having, at
such date of acquisition, a rating of at least A-1 (or the equivalent thereof)
from S&P or P-1 (or the equivalent thereto) by Moody’s;

 

27



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances, time deposits
or overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$250,000,000;

(d) fully collateralized repurchase agreements for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
having one of the two highest rating categories obtainable from either Moody’s
or S&P;

(f) investments in money market funds that comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, as amended, substantially
all of whose assets are invested in investments of the type described in clauses
(a) through (e) above; and

(g) shares of restricted mutual funds whose investment guidelines restrict
substantially all of such funds’ investments to those satisfying the provisions
of clauses (a) through (e) above.

“Permitted Subordinated Indebtedness” means Indebtedness of the Borrower which
(i) does not mature, and is not subject to mandatory repurchase, redemption or
amortization (other than pursuant to customary asset sale or change in control
provisions that are no more restrictive than the comparable provisions of the
Senior Subordinated Debt Documents as in effect on the Closing Date), in each
case, prior to the date that is six months after the Term Loan Maturity Date,
(ii) is not secured by any assets of Holdings, the Borrower or any Subsidiary,
(iii) is not exchangeable or convertible into Indebtedness of Holdings, the
Borrower or any Subsidiary (other than Permitted Subordinated Indebtedness) or
any preferred stock or other Equity Interest (other than common equity or
Non-Cash Pay Preferred Stock, provided that any such exchange or conversion, if
effected, would not result in a Change in Control) and (iv) is, together with
any Guarantee thereof by any Subsidiary, subordinated to the Obligations
pursuant to a written instrument delivered, and reasonably satisfactory, to the
Administrative Agent or on terms no less favorable in any material respect to
the Lenders than the subordination terms applicable to the Senior Subordinated
Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Election” has the meaning assigned to such term in Section 2.13(e).

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), including any employee welfare benefit plan
(as defined in Section 3(1) of ERISA), any employee pension benefit plan (as
defined in Section 3(2) of ERISA), and any

 

28



--------------------------------------------------------------------------------

plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Loan Party or any ERISA Affiliate is
(or, if such Plan were terminated, would under Section 4062 or Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Event” means any (a) Asset Disposition (other than arising out of
any sale, transfer or other disposition pursuant to Section 6.05(a), (b), (c),
(d) (solely with respect to sale and leaseback transactions consummated in
connection with a Permitted Acquisition with respect to real property acquired
in connection with such Permitted Acquisition) or (i)), (b) Debt Issuance or
(c) Specified Equity Issuance.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect for dollars at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Balance Sheet” has the meaning assigned to such term in
Section 3.04(b).

“Pro Forma Basis” or “Pro Forma Compliance” means, with respect to the Interest
Coverage Ratio, Leverage Ratio, Senior Secured Leverage Ratio, any test or any
Financial Covenant, that for any Specified Transaction or incurrence of
Indebtedness that has been consummated (or in the case of any Specified
Transaction or incurrence of Indebtedness for which Pro Forma Compliance is
required) in any period (and all other Specified Transactions that have been
consummated during the applicable period), such Specified Transaction or
incurrence of Indebtedness and the following transactions in connection
therewith, shall be deemed to have occurred as of the first day of the
applicable period of measurement in such financial definition, test or Financial
Covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of an Asset Disposition involving all or substantially all Equity Interests in
any Subsidiary of the Borrower or any division, product line, or facility used
for operations of the Borrower or any of its Subsidiaries, or the designation of
a Subsidiary as an Unrestricted Subsidiary, shall be excluded, and (ii) in the
case of a Permitted Acquisition or the designation of an Unrestricted Subsidiary
as a Subsidiary, shall be included, (b) any retirement of Indebtedness, and
(c) any Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that pro forma adjustments described in the foregoing
clause (a) with respect to Permitted Acquisitions shall be applied to give
effect to any reduction in overhead expenses projected by the Borrower in good
faith to be realized, or all necessary steps for the realization thereof to be
taken, within six months of such Permitted Acquisition that are directly
attributable to such Permitted Acquisition and set forth in reasonable detail in
a certificate of a Financial Officer and calculated on a basis that is
consistent with Regulation S-X as in effect and applied as of the Closing Date
and as interpreted by the staff of the U.S. Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Real Property” means the real properties owned or leased by Holdings, the
Borrower or any Subsidiary set forth on Schedule 3.05, as the same may be
supplemented from time to time by the Borrower in accordance with the provisions
hereof.

“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew,
replace or refinance existing Indebtedness (“Refinanced Debt”); provided that
(i) such extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of, and unpaid interest on, the Refinanced Debt plus the amount of any
premiums paid thereon and fees and expenses associated therewith, (ii) such
Indebtedness has a maturity and a weighted average life equal to or greater than
that of the Refinanced Debt, (iii) if the Refinanced Debt or any Guarantees
thereof are subordinated to the Obligations, such Indebtedness and Guarantees
thereof are subordinated to the Obligations on terms no less favorable in any
significant respect to the holders of the Obligations than the subordination
terms of such Refinanced Debt or Guarantees thereof (and no Loan Party that has
not guaranteed such Refinanced Debt Guarantees such Indebtedness), (iv) such
Indebtedness contains covenants and events of default and is benefited by
Guarantees (if any) which, taken as a whole, are determined in good faith by the
board of directors of the Borrower not to be materially less favorable to the
Lenders than the covenants and events of default of or Guarantees (if any) in
respect of such Refinanced Debt, (v) if such Refinanced Debt or any Guarantees
thereof are secured, such Indebtedness and any Guarantees thereof are either
unsecured or secured only by such assets as secured the Refinanced Debt and
Guarantees thereof, (vi) if such Refinanced Debt and any Guarantees thereof are
unsecured, such Indebtedness and Guarantees thereof are also unsecured,
(vii) such Indebtedness is issued only by the issuer of such Refinanced Debt and
(viii) the proceeds of such Indebtedness are applied promptly (and in any event
within 45 days) after receipt thereof to the repayment of such Refinanced Debt.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation S-X” has the meaning assigned to such term in Section 4.01(i).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, Controlling
Persons and advisors of such Person and of each of such Person’s Affiliates.

“Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within or upon any building,
structure, facility or fixture.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Pension Plan,
other than those events as to which notice is waived pursuant to DOL Reg. § 4043
as in effect on the date hereof (no matter how such notice requirement may be
changed in the future).

 

30



--------------------------------------------------------------------------------

“Repricing Transaction” means any repricing of the Term Loans pursuant to an
amendment hereto resulting in the interest rate payable thereon on the date of
such amendment being lower than the Eurodollar Rate on the date of such
amendment plus the Applicable Margin with respect to the Term Loans on the date
of such amendment.

“Required Lenders” means, at any time, Lenders having Revolving Extensions of
Credit, Term Loans and unused Commitments representing more than 50% of the sum
of the total Revolving Extensions of Credit, outstanding Term Loans and unused
Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation, termination or
amendment of any Equity Interests in Holdings, the Borrower or any Subsidiary or
of any option, warrant or other right to acquire any such Equity Interests in
Holdings, the Borrower or any Subsidiary.

“Revolving Availability Period” means the period from the Closing Date to but
excluding the earlier of the Revolving Maturity Date and the date of termination
of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Extensions of Credit hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $30,000,000.

“Revolving Extensions of Credit” means, as to any Revolving Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Applicable Percentage of the LC Obligations then outstanding.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Extensions of Credit.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means February 1, 2015, or, if such day is not a
Business Day, the next preceding Business Day; provided, that in the event that
the Senior Subordinated Notes are not refinanced, purchased or defeased in full
prior to May 15, 2013, the Revolving Maturity Date shall be May 15, 2013.

 

31



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, Inc.

“Secured Cash Management Agreement” means any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or affiliate thereof, which
(except in the case of any such agreement with the Administrative Agent or any
of its affiliates) has been designated by such Lender and the Borrower, by
notice to the Administrative Agent not later than 30 days after the execution
and delivery by the Borrower or such Guarantor, as a “Secured Cash Management
Agreement”.

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

“Security Documents” means the Collateral Agreement, the Intellectual Property
Security Agreement, the Mortgages and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.12 or 5.13
or pursuant to the Collateral Agreement to secure any of the Obligations.

“Senior Secured Leverage Ratio” means, with respect to the last day of any
period, the ratio of (a) Total Senior Secured Indebtedness as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date. For purposes of
calculating the Senior Secured Leverage Ratio with respect to any period during
which any Specified Transaction occurs, the Senior Secured Leverage Ratio shall
be calculated with respect to such period and such Specified Transaction (and
all other Specified Transactions that have been consummated during such period)
on a Pro Forma Basis.

“Senior Subordinated Debt” means the Indebtedness represented by the Senior
Subordinated Notes (including the Note Guarantees (as defined in the Senior
Subordinated Debt Documents)).

“Senior Subordinated Debt Documents” means the indenture under which the Senior
Subordinated Debt was issued, the Senior Subordinated Notes, and the Guarantees
of the Senior Subordinated Notes, in each case, as amended, supplemented or
otherwise modified from time to time as permitted hereunder.

“Senior Subordinated Notes” means the Borrower’s Senior Subordinated Notes due
2013.

“Social Security Act” means the Social Security Act as set forth in Title 42 of
the United States Code, as amended, and any successor statute thereto, as
interpreted by the rules and regulations issued thereunder, in each case as in
effect from time to time. References to sections of the Social Security Act
shall be construed also to refer to any successor sections.

“Solvent” has the meaning assigned to such term in Section 3.16.

 

32



--------------------------------------------------------------------------------

“Specified Equity Issuances” means the issuance by a Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries of any of its Equity Interests
(a) to the Sponsor or (b) to any Person that is not an Affiliate of the
Borrower.

“Specified Transaction” means any (a) Asset Disposition involving all or
substantially all of the assets of or all of the Equity Interests of any
Subsidiary of the Borrower or any division, product line or facility used for
operations of the Borrower or any of its Subsidiaries, (b) Permitted Acquisition
or (c) designation of any Subsidiary as an Unrestricted Subsidiary, or of any
Unrestricted Subsidiary as a Subsidiary.

“Sponsor” means TC Group, L.L.C., together with its Affiliates.

“Sponsor Management Agreement” means the Management Agreement, dated August 11,
2005, among LifeCare Holdings, Inc., LCI Holdco LLC, LCI Intermediate Holdco,
Inc., LCI Holding Company, Inc., TC Group IV, L.L.C. and the Borrower.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means (a) any subsidiary of the Borrower on the Closing Date and
(b) each subsidiary of the Borrower organized or acquired after the Closing
Date. Notwithstanding the foregoing (except for the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Borrower or any of its Subsidiaries for purposes of this
Agreement.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary Loan
Parties in favor of the Administrative Agent on behalf of the Secured Parties,
substantially in the form of Exhibit G, together with each other guarantee and
guarantee supplement delivered pursuant to Section 5.12 or 5.13.

“Subsidiary Loan Party” means any Subsidiary in which the Borrower directly or
indirectly owns at least 66- 2/3% of the voting or economic interest that is not
(a) a Foreign Subsidiary, (b) an Inactive Subsidiary for which the Borrower has
not satisfied the Collateral and Guarantee Requirement or (c) a Domestic
Subsidiary (i) of a Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code or (ii) treated as a
pass-through entity for United States federal income tax purposes if
substantially all of its assets consist of stock of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code.

“Subsidiary Redesignation” has the meaning set forth in Section 5.14.

 

33



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 2.01. The initial aggregate amount of the Lenders’ Term Loan
Commitments is $257,500,000.

“Term Loan Maturity Date” means February 1, 2016, or, if such day is not a
Business Day, the next preceding Business Day; provided, that in the event that
the Senior Subordinated Notes are not refinanced, purchased or defeased in full
prior to May 15, 2013, the Term Loan Maturity Date shall be May 15, 2013.

“Total Indebtedness” means, as of any date, (a) the aggregate principal amount
of Indebtedness of the Borrower and the Subsidiaries outstanding as of such
date, in the amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, Capital Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments minus (b) the aggregate
amount of unrestricted Permitted Investments and cash (in each case held by the
Borrower and its Subsidiaries free of Liens other than (x) nonconsensual Liens
permitted by Section 6.02(k) and (y) Liens under the Security Documents), in
excess of $5,000,000 that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP.

“Total Senior Secured Indebtedness” means as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Borrower and the
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, consisting of Indebtedness for borrowed money, Capital
Lease Obligations and debt obligations evidenced by promissory notes or similar
instruments, in each case, secured by a Lien on any of the assets of the
Borrower or any of its Subsidiaries minus (b) the aggregate amount of
unrestricted Permitted Investments and cash (in each case held by the Borrower
and its Subsidiaries free of Liens other than (x) nonconsensual

 

34



--------------------------------------------------------------------------------

Liens permitted by Section 6.02(k) and (y) Liens under the Security Documents),
in excess of $5,000,000 that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP.

“Trading With the Enemy Act” has the meaning assigned to such term in
Section 3.23.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the repayment of the obligations outstanding under the Existing
Credit Agreement and the termination of the Existing Credit Agreement and
(c) the payment of fees and expenses in connection with the foregoing.

“TRICARE” means the United States Department of Defense health care program for
service families (including TRICARE Prime, TRICARE Extra and TRICARE Standard),
and any successor or predecessor thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” shall mean (a) Boise Intensive Care Hospital, Inc.,
LifeCare Michigan Holdings, Inc. and LCI Healthcare Holdings, Inc. and (b) any
Subsidiary of the Borrower designated as an Unrestricted Subsidiary pursuant to
Section 5.14.

“wholly owned” means with respect to a subsidiary of a Person, a subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by applicable law) are owned by such Person and/or by one or
more wholly owned subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent, as
applicable.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”
Unless the context requires otherwise (a) any definition of or reference to any
agreement,

 

35



--------------------------------------------------------------------------------

instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that
(a) notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of
Holdings, the Borrower or any of its Subsidiaries at “fair value”, as defined
therein and (b), if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Term Loan to the Borrower on the Closing Date
in a principal amount equal to its Term Loan Commitment and (b) to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not (after giving
effect to any concurrent use of the proceeds thereof to repay LC Disbursements)
result in such Lender’s Revolving Extensions of Credit exceeding such Lender’s
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

36



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or the Term Loan Maturity Date, as applicable.

SECTION 2.03 Requests for Borrowings. To request funding of a Revolving
Borrowing or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 2:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of Term Loans that are ABR
Borrowings, not later than 2:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing or (c) in the case of a Revolving
Borrowing that is an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) subject to the proviso to the fourth sentence of Section 2.02(c), whether
such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

37



--------------------------------------------------------------------------------

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit for
its own account or the account of any Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, on the
Closing Date and at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $10,000,000
and (ii) the total Revolving Extensions of Credit shall not exceed the total
Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof (including any automatic renewal pursuant to an evergreen feature), one
year after the most recent such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date, unless the Borrower
agrees to provide cash collateral with respect to such Letters of Credit on such
date in accordance

 

38



--------------------------------------------------------------------------------

with Section 2.05(j). In the event that the Senior Subordinated Notes are not
refinanced, purchased or defeased in full prior to May 8, 2013, the Borrower
shall cash collateralize any outstanding Letters of Credit on such date in
accordance with Section 2.05(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of an Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section 2.05, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever;
provided that no Lender shall be required to acquire a participation in any
Letter of Credit to the extent that doing so would cause the Revolving
Extensions of Credit of such Lender to exceed such Lender’s Revolving
Commitment.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 2:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that (whether or not
the conditions in Section 4.02 are satisfied or a Default exists) each of the
Administrative Agent and the Borrower shall have the absolute and unconditional
right to require that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders.

 

39



--------------------------------------------------------------------------------

Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the provisions of this
Section 2.05(f) shall not be construed to excuse an Issuing Bank from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. The Issuing Bank shall promptly
notify the Administrative Agent and the

 

40



--------------------------------------------------------------------------------

Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.05, then Section 2.13(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of the Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any predecessor Issuing Bank, or to such successor and all predecessor
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default under clauses (a), (b),
(h) or (i) of Article VII shall occur and be continuing or if the Loans have
been accelerated pursuant to Article VII as a result of any other Event of
Default, on or before the third Business Day (subject to the proviso below)
after the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.05(c) and Section 2.11(b). Each such deposit under this
Section 2.05(j), Section 2.05(c) or Section

 

41



--------------------------------------------------------------------------------

2.11(b) shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement, and the
Borrower hereby grants to the Agent, for the benefit of the Secured Parties, a
security interest in all funds and investments from time to time in such
account, and in the proceeds thereof, to secure the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of (i) for so long as an Event of Default shall be
continuing, the Administrative Agent and (ii) at any other time, the Borrower,
in each case, in Permitted Investments and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 66% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral under this Section 2.05(j)
as a result of the occurrence of an Event of Default specified above, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after the applicable Events of Default have
been cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Default shall have occurred and be
continuing.

(k) Additional Issuing Banks. The Borrower may by notice to the Administrative
Agent designate one Lender (in addition to JPMorgan Chase Bank, N.A.) to act as
Issuing Bank; provided that (i) such Lender agrees (in its sole discretion) to
act in such capacity pursuant to a written instrument satisfactory to the
Borrower and the Administrative Agent, (ii) such Lender is reasonably
satisfactory to the Administrative Agent as an Issuing Bank and (iii) at the
time of designation and for all periods such Lender acts as an Issuing Bank such
Lender has a Revolving Commitment hereunder.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date of such LC Disbursement and the amount
of such LC Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent.

 

42



--------------------------------------------------------------------------------

(m) Existing Letters of Credit. On the Closing Date, all Existing Letters of
Credit shall be deemed to have been issued under this Agreement and shall be
outstanding hereunder and subject to all provisions contained herein and shall
be deemed to be Letters of Credit, and the Existing Letter of Credit Issuer
shall be deemed to be the Issuing Bank with respect to each Existing Letter of
Credit.

SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07 Interest Elections. (a) Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. Anything contained herein to the
contrary notwithstanding, the Borrower may not select Interest Periods of other
than one or two weeks for any Eurodollar Borrowings until the earlier of
(i) March 1, 2011 and (ii) the date of completion of primary syndication of the
Commitments as specified in a written notice to the Borrower by the Arranger.

 

43



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

44



--------------------------------------------------------------------------------

SECTION 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 5:00 p.m., New York
City time, on the Closing Date and (ii) the Revolving Commitments shall
terminate on the Revolving Maturity Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Revolving Commitments; provided that (i) each reduction
of the Revolving Commitments shall be in an amount that is an integral multiple
of $500,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the sum of the Revolving Extensions of Credit would exceed the total Revolving
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(d) Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date and (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

45



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form reasonably
satisfactory to the Administrative Agent. Such promissory note shall state that
it is subject to the provisions of this Agreement. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.10 Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (c) of this Section 2.10, the Borrower shall repay the Term Loans on
each date set forth below in the aggregate principal amount set forth opposite
such date (with each such payment being applied ratably to the Term Loans made
on the Closing Date and the Term Loans attributable to PIK Interest):

 

Date

   Amount  

June 30, 2011

   $ 643,750   

September 30, 2011

   $ 643,750   

December 31, 2011

   $ 643,750   

March 31, 2012

   $ 643,750   

June 30, 2012

   $ 643,750   

September 30, 2012

   $ 643,750   

December 31, 2012

   $ 643,750   

March 31, 2013

   $ 643,750   

June 30, 2013

   $ 643,750   

September 30, 2013

   $ 643,750   

December 31, 2013

   $ 643,750   

March 31, 2014

   $ 643,750   

June 30, 2014

   $ 643,750   

September 30, 2014

   $ 643,750   

December 31, 2014

   $ 643,750   

March 31, 2015

   $ 643,750   

June 30, 2015

   $ 643,750   

September 30, 2015

   $ 643,750   

December 31, 2015

   $ 643,750   

Term Loan Maturity Date

   $ 245,268,750   

(b) To the extent not previously paid, Term Loans shall be due and payable on
the Term Loan Maturity Date.

 

46



--------------------------------------------------------------------------------

(c) Any mandatory prepayment of the Term Loans shall be applied to reduce the
subsequent scheduled repayments of the Term Loans to be made pursuant to this
Section 2.10 first, in direct order of the next four scheduled payments to
become due under Section 2.10(a), and thereafter, ratably to the remaining
scheduled payments. Any optional prepayment of the Term Loans shall be applied
to the remaining installments thereof as directed by the Borrower.

(d) Prior to any repayment of the Term Loans hereunder, the Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 11:00 a.m., New York City time, three Business Days
before the scheduled date of such repayment. Each repayment of a Borrowing shall
be applied ratably to the Loans included in the repaid Borrowing. Repayments of
the Term Loans shall be accompanied by accrued and unpaid interest on the amount
repaid.

SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, except as set forth in Section 2.11(g) (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
$500,000 and not less than $1,000,000 or, if less, the amount outstanding,
subject to the requirements of this Section 2.11. Payments made pursuant to this
Section 2.11(a) shall be applied ratably to the Term Loans made on the Closing
Date and the Term Loans attributable to PIK Interest.

(b) In the event and on such occasion that the sum of the Revolving Extensions
of Credit exceeds the total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of a Parent, Holdings, the Borrower or any Subsidiary in respect of
any Prepayment Event, the Borrower shall, not later than five Business Days
after the date on which such Net Proceeds are received, prepay Term Loans in an
aggregate amount equal to 100% of such Net Proceeds; provided that (i) in the
case of any Asset Disposition described in clause (b) of the definition of the
term Asset Disposition, if the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Borrower or a
Subsidiary intends to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within fifteen months after receipt of
such Net Proceeds, to acquire, maintain, develop, construct, improve, upgrade or
repair assets (other than Equity Interests) to be used in the business of the
Borrower or such Subsidiaries or to finance a Permitted Acquisition in
accordance with the terms of Section 6.04, and certifying that no Event of
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable), except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such fifteen-month period or contractually
committed by the end of such fifteen-month period to be so applied within 180
days after the date of such contractual commitment, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied or contractually committed to be applied (and if any portion of Net
Proceeds contractually committed to be applied within such 180 day period are
not so applied within such

 

47



--------------------------------------------------------------------------------

period, a prepayment shall be required in an amount equal to such portion on the
last day of such period); (ii) in the case of any Asset Disposition described in
clause (a) of the definition of the term Asset Disposition, if the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that such Asset Disposition was consummated in connection with a
relocation or consolidation of a facility and that the Borrower or a Subsidiary
intends to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate) within six months after receipt of such Net
Proceeds to such relocation or consolidation, and certifying that no Event of
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable), except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such six-month period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied (provided that not more $5,000,000 of Net Proceeds in the
aggregate during the term of this Agreement may be exempted from the prepayment
requirement of this paragraph pursuant to this clause (ii)); (iii) in the case
of any Specified Equity Issuance described in clauses (a) or (b) of the
definition of the term Specified Equity Issuance, if the Borrower shall deliver
to the Administrative Agent a certificate of a Financial Officer to the effect
that the Borrower or a Subsidiary intends to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within fifteen
months after receipt of such Net Proceeds, to finance an Investment in a joint
venture, Capital Expenditures, the repayment of the Senior Subordinated Notes or
a Permitted Acquisition in accordance with the terms of Section 6.04, and
certifying that no Event of Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds in respect of such event (or the portion of such Net Proceeds specified
in such certificate, if applicable), except to the extent of any such Net
Proceeds therefrom that have not been so applied by the end of such
fifteen-month period, at which time a prepayment shall be required in an amount
equal to such Net Proceeds that have not been so applied; and (iv) in the case
of any Specified Equity Issuance described in clause (a) of the definition of
the term Specified Equity Issuance, no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds in respect of such event to the
extent that the aggregate Net Proceeds in respect of Specified Equity Issuances
described in clause (a) of the definition of the term Specified Equity Issuance
made since the Closing Date do not exceed $10,000,000 (excluding Net Proceeds in
respect of Specified Equity Issuances described in clause (a) of the definition
of the term Specified Equity Issuance which are excluded from the prepayment
requirement of this paragraph pursuant to the foregoing clause (iii)).

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2011, the Borrower will prepay Term Loans in an
aggregate amount equal to (i) 75% of Excess Cash Flow for such fiscal year minus
(ii) the aggregate amount of voluntary prepayments of Term Loans made pursuant
to this Section 2.11 during such fiscal year and the aggregate amount of
voluntary prepayments of Revolving Loans made during such fiscal year (to the
extent the corresponding Revolving Commitments were simultaneously reduced
pursuant to Section 2.08); provided that such percentage will be reduced to 50%
of Excess Cash Flow in respect of any fiscal year if the Senior Secured Leverage
Ratio is less than or equal to 4.00 to 1.00 on both the last day of such fiscal
year and the date on which financial statements for such fiscal year are
delivered pursuant to Section 5.01. Each prepayment pursuant to this paragraph
shall be made on or before the date on which financial statements are delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated (and in any event within 105 days after the end of such
fiscal year).

 

48



--------------------------------------------------------------------------------

(e) Prior to any optional or, subject to Sections 2.11(c) and (d), mandatory
prepayment of Borrowings hereunder, the Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (f) of this Section 2.11. Mandatory prepayments
of the Term Loans pursuant to Section 2.11(d) shall be applied first to repay
the Term Loans attributable to PIK Interest and second to repay the Term Loans
made on the Closing Date. Mandatory prepayments of the Term Loans pursuant to
Section 2.11(c) shall be applied first to repay the Term Loans made on the
Closing Date and second the Term Loans attributable to PIK Interest.

(f) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment, and, in the case of a
voluntary prepayment of Term Loans, the election by the Borrower as to the
application thereof to the remaining scheduled repayments of such Loans;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment or to prepay such Borrowing in full.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued and unpaid
interest and other amounts to the extent required by Sections 2.13 and 2.16.

(g) Notwithstanding anything to the contrary in this Section 2.11 any prepayment
of the Term Loans pursuant to (i) Section 2.11(a) or (ii) Section 2.11(c) (other
than in connection with any Asset Disposition described in clause (b) of the
definition of the term Asset Disposition) effected on or prior to (i) the first
anniversary of the Closing Date shall be accompanied by a fee equal to 3.00% of
the principal amount of Term Loans prepaid (including any portion thereof
attributable to PIK Interest), (ii) the second anniversary of the Closing Date
but after the first anniversary of the Closing Date shall be accompanied by a
fee equal to 2.00% of the principal amount of Term Loans prepaid (including any
portion thereof attributable to PIK Interest) and (iii) the third anniversary of
the Closing Date but after the second anniversary of the Closing Date shall be
accompanied by a fee equal to 1.00% of the principal amount of Term Loans
prepaid (including any portion thereof attributable to PIK Interest), in each
case, unless such fee is waived by the applicable Term Lender. If in connection
with a Repricing Transaction during the periods set forth in the preceding
sentence any Term Lender is replaced as a result of its being a Non-Consenting
Lender in respect of such Repricing Transaction pursuant to Section 9.02(c),
such Lender shall be entitled to the fee set forth in the preceding sentence.

 

49



--------------------------------------------------------------------------------

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily unused amount of each Revolving Commitment of
such Lender during the period from and including the Closing Date to but
excluding the date on which the Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the dates on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender (other than a Defaulting Lender) a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate from time to time in effect for purposes of determining
the interest rate applicable to Eurodollar Revolving Loans on the daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s customary
documentary and processing fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
on the third Business Day following such last day, commencing on the first such
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

 

50



--------------------------------------------------------------------------------

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall, upon the request of the Required Lenders, bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section 2.13.

(d) Subject to paragraph (e) of this Section 2.13, accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan and, in
the case of Revolving Loans, upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) (i) The Borrower may, in its discretion, elect (a “PIK Election”) with
respect to each Interest Period applicable to the Term Loans (A) to pay the
entire amount of interest to be payable for such Interest Period in cash in
accordance with Section 2.13(d) or (B) to pay 5.50% of such interest by adding
such amount of interest to the principal amount of the outstanding Term Loans as
of the applicable Interest Payment Date (such excess interest, “PIK Interest”)
(with the Eurodollar Rate plus 7.75% per annum or the Alternate Base Rate plus
6.75% per annum, as applicable, being payable in cash). The Borrower shall be
deemed to have made a PIK Election with respect to the Term Loans on the Closing
Date, which election shall continue in effect until notice to the contrary is
given.

(ii) If the Borrower fails to make a PIK Election not less than five days prior
to the commencement of the relevant Interest Period or of the effectiveness of
any borrowing of or conversion to ABR Loans, it shall be deemed to have made the
same election as it made with respect to the most recent Interest Period or
borrowing or conversion. If any Loan is converted to a different Type between
Interest Payment Dates, the election in effect with respect to the Loans being
converted shall remain in effect.

(iii) Amounts representing PIK Interest shall be treated as Term Loans for
purposes of this Agreement and shall bear interest in accordance with this
Section 2.13.

 

51



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall provide notice of the Borrower’s election to
all Term Lenders.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

The applicable Alternate Base Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in the
case of a notice received pursuant to clause (b) above, if the Administrative
Agent is able prior to the commencement of such Interest Period to ascertain,
after using reasonable efforts to poll the Lenders giving such notice, that a
rate other than the Alternate Base Rate would adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period, the Administrative Agent shall notify the
Borrower of such alternate rate and the Borrower may agree by written notice to
the Administrative Agent prior to the commencement of such Interest Period to
increase the Applicable Rate for the Loans included in such Borrowing for such
Interest Period to result in an interest rate equal to such alternate rate, in
which case such increased Applicable Rate shall apply to all the Eurodollar
Loans included in the relevant Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) shall subject the Administrative Agent, any Lender or the Issuing Bank to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (a),
(b), (c) and (e) of the definition of Excluded Taxes, (C) Other Taxes or
(D) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

52



--------------------------------------------------------------------------------

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate) or the Issuing Bank; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of (i), to such Credit Party) of making or maintaining
any Eurodollar Loan (or, in the case of (i), any Loan), or of maintaining its
obligation to make any such Loan or to increase the cost to such Credit Party of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Credit
Party, as the case may be, such additional amount or amounts as will compensate
such Credit Party for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time after submission by such Lender to the
Borrower of a written request therefor, the Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in law, regardless of the date enacted, adopted or issued.

(d) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the matters giving rise to a claim under this Section 2.15 and the
calculation of such claim by such Lender or the Issuing Bank or its holding
company, as the case may be, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

53



--------------------------------------------------------------------------------

(e) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan prior to the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(f) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall consist of an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of a Loan Party hereunder or under any other Loan Document shall be made free
and clear of, and without deduction for, any Indemnified Taxes or Other Taxes;
provided that if the applicable Withholding Agent shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.17) the applicable Credit Party
receives an amount equal to the sum it would have received had no such
deductions been made and (ii) the applicable Withholding Agent shall make such
deductions and pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, excluding, in each
case, such Other Taxes that are

 

54



--------------------------------------------------------------------------------

Other Connection Taxes imposed with respect to a Lender’s assignment, grant of a
participation, transfer or assignment to or designation of a new lending office
for receiving payments under any Loan Document.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Loan Party shall deliver to the
Administrative Agent for its own account or for the account of another Credit
Party, a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for the full
amount of any Taxes (but, in the case of any Indemnified Taxes or Other Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Loan Parties to do so) imposed by any
Governmental Authority that are attributable to such Lender and that are payable
or paid by the Administrative Agent in connection with any Loan Document,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(f) (i) Each Lender other than a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed originals of U.S.
Internal Revenue Service (“IRS”) Form W-9 (or any successor form) certifying
that such Lender is exempt from United States federal withholding tax. Each
Foreign Lender shall deliver to the Borrower and the Administrative Agent
(i) two properly completed and duly signed originals of U.S. IRS Form W-8BEN,
Form W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms),
or any subsequent versions thereof or successors thereto, (ii) in the case of a
Foreign Lender claiming exemption from United States federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a certificate in the form attached hereto as Exhibit M-1,
M-2, M-3 or M-4, as applicable, and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto properly completed and duly
executed by such

 

55



--------------------------------------------------------------------------------

Foreign Lender claiming complete exemption from, or a reduced rate of, United
States federal withholding tax on payments by a Loan Party under this Agreement
and the other Loan Documents, or (iii) any other form prescribed by applicable
requirements of United States federal income tax law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).
Notwithstanding any other provision of this Section 2.17, a Lender shall not be
required to deliver any form pursuant to this Section 2.17 that such Lender is
not legally able to deliver.

(ii) If a payment under any Loan Document would be subject to United States
Federal withholding Tax imposed pursuant to FATCA, such Lender shall deliver to
the applicable Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the applicable Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Withholding Agent as may be necessary for
the applicable Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(f)(ii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g) If a Credit Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes or Other Taxes as to which it
has been indemnified by the Loan Party or with respect to which the Loan Party
has paid additional amounts pursuant to this Section 2.17, it shall pay over
such refund to such Loan Party within a reasonable period of time (but only to
the extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such Credit Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of such Credit Party, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Credit Party in
the event the such Credit Party is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require a Credit
Party to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to any Loan Party or any other Person.

SECTION 2.18 Payments Generally; Pro Rata Treatment Sharing of Setoffs. (a) The
Borrower shall make each payment required to be made by it hereunder (except for
PIK Interest

 

56



--------------------------------------------------------------------------------

payable in accordance with Section 2.13(e)) or under any other Loan Document
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards the payment of indemnities, fees and expenses of the
Administrative Agent then due, (ii) second, towards the payment of principal
(other than principal amounts of the Term Loans attributable to a PIK Election),
obligations in respect of Secured Cash Management Agreements and unreimbursed LC
Disbursements then due and (iii) third, towards the payment of principal amounts
of the Term Loans attributable to a PIK Election and interest and commitment
fees then due.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
relative aggregate amounts of principal of and accrued interest on their
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under

 

57



--------------------------------------------------------------------------------

applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and

 

58



--------------------------------------------------------------------------------

funded participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and such Lender shall be released
from all obligations hereunder, (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, and (iv) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.15 or 2.17, as the case may be. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against a Lender that is a Defaulting Lender in respect of actions
taken or not taken by such Lender prior to its replacement hereunder.

SECTION 2.20 Incremental Extensions of Credit.

(a) The Borrower and any one or more Lenders (including New Lenders (as defined
in clause (b) below)) may from time to time, with the consent of the Required
Lenders, agree that such Lenders shall make additional term loans under this
Agreement (“Incremental Term Loans”) by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (1) the
amount of Incremental Term Loans, (2) the applicable Increased Facility Closing
Date, (3) the applicable Incremental Term Maturity Date, (4) the amortization
schedule for such Incremental Term Loans, and (5) the Applicable Margin for such
Incremental Term Loans; provided, that (i) the Incremental Term Loans shall have
the benefit of the same guarantees as the Loans and shall be secured on a pari
passu basis by the Collateral, (ii) no Lender will be required to provide any
Incremental Term Loans, (iii) no Event of Default or Default shall exist or
would exist after giving effect thereto, (iv) the representations and warranties
made by each Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such Increased Facility Closing
Date as if made on and as of such date except to the extent such representations
and warranties expressly refer to an earlier date, in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date, (v) the maturity date of the Incremental Term Loans shall be
no earlier than the maturity date of the Term Loans, and the average life to
maturity of the Incremental Term Loans shall be no shorter than the remaining
average life to maturity of the Term Loans, (vi) a security interest in the
acquired business and assets thereof shall be pledged in accordance with the
Sections 5.12 and 5.13, (vii) the interest margins for the Incremental Term
Loans shall be determined by the Borrower and the New Lenders; provided that if
the total yield (calculated for both the Incremental Term Loans and the Term
Loans, including any original issue discount (“OID”) (with OID being equated to
the interest rates in a manner determined by the Administrative Agent based on
an assumed four-year life to maturity) and any upfront fees (which shall be
deemed to constitute like amounts of OID) and with any interest rate floor
applicable to any Incremental Term Loans equated to an increased interest rate
margin, but excluding any customary arrangement, underwriting or similar fee
paid by the Borrower) in respect of any Incremental Term Loans exceeds the total
yield for the existing Term Loans, the Applicable Rate for the Term Loans shall
be increased so that the total yield in respect of such Incremental Term Loans
is equal to the total yield for the existing Term Loans and (viii) the

 

59



--------------------------------------------------------------------------------

other terms and documentation in the respect to the Incremental Term Loans, to
the extent not consistent with the Term Loans, shall otherwise be reasonably
satisfactory to the Administrative Agent. The aggregate amount of Incremental
Term Loans made during the term of this Agreement shall not exceed $50,000,000.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent elects to become a “Lender”
under this Agreement in connection with any transaction described in
Section 2.20(a) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit K, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent necessary to reflect the existence
and terms of the Incremental Term Loans evidenced thereby and that any such
deemed amendment may be effected in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 8.1
for so long as such LC Exposure is outstanding;

 

60



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b)(i) with respect to such Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.12(b)(i) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(c)(i) (and such Defaulting
Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

61



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Lenders (it
being understood that the representations and warranties made on the Closing
Date are deemed made concurrently with the consummation of the Transactions)
that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02 Authorization; Enforceability. The Transactions entered into and to
be entered into by each Loan Party are within such Loan Party’s corporate,
limited partnership or limited liability company powers, as applicable, and have
been duly authorized by all necessary corporate, limited partnership or limited
liability company and, if required, stockholder action. This Agreement has been
duly executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrower or such Loan Party (as
the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and implied covenants of good faith and fair dealing.

 

62



--------------------------------------------------------------------------------

SECTION 3.03 Governmental Approvals; No Conflicts. (a) The Transactions do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except (i) filings necessary to perfect
Liens created under the Loan Documents and (ii) the recordation of Mortgages,
(b) the Transactions will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of Holdings, the Borrower or
any of its Subsidiaries or any order of any Governmental Authority, (c) the
Transactions will not violate or result in a default under any indenture,
agreement or other instrument binding upon Holdings, the Borrower or any of its
Subsidiaries or any of their assets, or give rise to a right thereunder to
require any payment to be made by Holdings, the Borrower or any of its
Subsidiaries, (d) the Transactions will not result in the creation or imposition
of any Lien on any asset of Holdings, the Borrower or any of its Subsidiaries,
except Liens permitted under Section 6.02; except, in the case of clauses (a),
(b) and (c), where the failure to obtain such consent or approval or make such
registration, filing or action or any such violation or default would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect and (e) the Transactions will not result in any
limitation on any right, qualification, approval, permit, authorization,
reimbursement approval, reimbursement or franchise, or authorization granted by
a Governmental Authority or third-party payor or other Person applicable to the
business or operations of the Borrower or adversely affect the ability of the
Borrower or any of the Subsidiaries to participate in any third-party payor
arrangement or restrict the ability of the Borrower or any of its Subsidiaries
to operate the Healthcare Facilities, except where such limitation will not have
a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Borrower and its
subsidiaries (i) as of and for the fiscal years ended December 31,
2007, December 31, 2008 and December 31, 2009, reported on by KPMG LLP,
independent registered public accountants, without qualification and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2010, certified by a Financial Officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above. As of the Closing Date, none of the Borrower or its
subsidiaries has any material Guarantee, contingent liabilities and liabilities
for taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.

(b) The unaudited pro forma consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at September 30, 2010 (including the notes thereto)
(the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender, has been prepared giving effect (as if such events had occurred
on such date) to the Transactions. The Pro Forma Balance Sheet has been prepared
based on the best information available to the Borrower as of the date of
delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at
September 30, 2010, assuming that the events specified in the preceding sentence
had actually occurred at such date.

 

63



--------------------------------------------------------------------------------

(c) Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of Holdings, the
Borrower or its Subsidiaries has, as of the Closing Date, any contingent
liabilities or unusual long-term commitments that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

(d) Since December 31, 2009, there has been no material adverse change in the
business, operations or financial condition of Holdings, the Borrower and the
Subsidiaries, taken as a whole.

SECTION 3.05 Properties. (a) Subject to any Liens permitted to exist pursuant to
Section 6.02, each of Holdings, the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, (x) all its Real Property (including its
Mortgaged Properties) and (y) all of its personal property material to its
business, except, in the case of (x) or (y), for defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted on any such property or to utilize any such property for its
intended purposes.

(b) Except, in each case, for any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, each of Holdings, the Borrower and its Subsidiaries: (i) owns, is
licensed to use, or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and (ii) the use thereof by Holdings, the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person.

(c) Schedule 3.05 sets forth the address of each Real Property that is owned or
leased by the Borrower or any of its Subsidiaries as of the Closing Date (and as
of the date of the delivery by the Borrower of any supplement thereto pursuant
to Section 5.13(b)) after giving effect to the Transactions and indicates each
parcel of Real Property owned in fee that is a Mortgaged Property as of the
Closing Date (and as of the date of the delivery by the Borrower of any
supplement thereto pursuant to Section 5.13(b)).

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened against Holdings, the Borrower or any of their Subsidiaries or
Healthcare Facilities (i) which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve any
of the Loan Documents or the Transactions.

(b) Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, none of the
Mortgaged Property, Holdings, the Borrower or any of their Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or
(iv) knows of any facts or circumstances which are reasonably likely to form the
basis for any Environmental Liability.

 

64



--------------------------------------------------------------------------------

SECTION 3.07 Compliance with Laws; Healthcare Laws. Except as set forth on
Schedule 3.07, each of Holdings, the Borrower and their Subsidiaries and
Healthcare Facilities is in compliance with all laws, regulations and orders of
any Governmental Authority (including Medicare Regulations and Medicaid
Regulations, HIPAA and all other Federal and State healthcare laws and
regulations) applicable to it or its property, except where the failure to be in
compliance, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.08 Licenses, etc. (a) Set forth on Schedule 3.08(a) is a list, as of
the Closing Date, of (i) all third-party payor contracts of Holdings, the
Borrower, the Subsidiaries and Healthcare Facilities, (ii) each of the Medicare
Provider Agreements of Holdings, the Borrower, the Subsidiaries and the
Healthcare Facilities and (iii) each of the state Medicaid Provider Agreements
of Holdings, the Borrower, the Subsidiaries and the Healthcare Facilities.

(b) Except as set forth on Schedule 3.08(b), each Healthcare Facility is
duly accredited by the Joint Commission without contingencies other than a
decision of Preliminary Accreditation for which a new hospital has not had a
second survey or Accreditation with Follow-Up (each as set forth in The Joint
Commission 2011 Accreditation Decision Rules), and true, correct, and complete
copies of such Healthcare Facility’s most recent survey reports, including
statements of deficiencies and plans of correction, if any, and the most recent
certificates of accreditation relating to each such Healthcare Facility, have
been furnished or made available to the Lenders.

(c) Each Healthcare Facility (i) participates in the Medicare program and is in
compliance in all material respects with the conditions of participation for
Medicare, and (ii) has a current and valid provider contract and provider number
with the Medicare program. Set forth on Schedule 3.08(c) are the Medicare
provider numbers of each of the Healthcare Facilities as of the Closing Date.
Each Healthcare Facility (A) is eligible to receive payment under Title XVIII of
the Social Security Act, (B) is a “provider” under provider agreements with the
Medicare program through the applicable intermediaries, (C) except for any new
Healthcare Facility that is not yet eligible to receive payments as a long-term
care hospital under 42 C.F.R. §412.23(e) because it has not been in existence
for more than one complete cost report period, is eligible to receive payments
as a long-term care hospital under 42 C.F.R. §412.23(e), and (D) except as set
forth on Schedule 3.08(c) (specifying the average length of stay), has an
average length of stay in its current cost reporting period as of December 31,
2010 that exceeds 25 days. Each Healthcare Facility that Holdings, the Borrower
or any Subsidiary treats as provider-based with respect to another Healthcare
Facility meets the applicable requirements in 42 C.F.R. §413.65. Except as set
forth on Schedule 3.08(c) or under seal and not known to Holdings, the Borrower
or any Subsidiary there is not pending or, to the knowledge of the Borrower and
the Subsidiaries threatened any proceeding or investigation under the Medicare
program involving Holdings, the Borrower, any of the Subsidiaries or any
Healthcare Facility. Except as set forth on Schedule 3.08(c), none of Holdings,
the Borrower, any of the Subsidiaries, any of the Healthcare Facilities, nor any
of their respective shareholders, directors, officers, managers nor, except as
would not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, any of their employees, are excluded from participation
in the Medicare program or other federal health care program and, to the
knowledge of the Borrower and the Subsidiaries, no such exclusion is pending or
threatened.

 

65



--------------------------------------------------------------------------------

(d) As of the Closing Date, each of the Healthcare Facilities described in
Schedule 3.08(d) participates in its respective state’s Medicaid program, is in
compliance in all material respects with the conditions of participation for
Medicaid and has a current and valid provider contract and provider number with
the Medicaid program. Set forth on Schedule 3.08(d) are, as of the Closing Date,
the Medicaid provider numbers of each of the Healthcare Facilities, as
applicable. Each such Healthcare Facility is eligible to receive payment under
Title XIX of the Social Security Act and is a “provider” under provider
agreements with the Medicaid program in their state. Except as set forth on
Schedule 3.08(d) or under seal and not known to Holdings, the Borrower or any
Subsidiary, as of the Closing Date, there is not pending or, to the knowledge of
Holdings, the Borrower or any Subsidiary, threatened any proceeding or
investigation under any Medicaid program involving Holdings, the Borrower, any
of the Subsidiaries or any Healthcare Facility. Except as set forth on Schedule
3.08(d), none of Holdings, the Borrower, any of the Subsidiaries, any of the
Healthcare Facilities nor any of their respective shareholders, directors,
officers, managers nor, except as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, any employees, are
excluded from participation in any state’s Medicaid program or other state
healthcare program and, to the knowledge of the Borrower and the Subsidiaries,
no such exclusion is pending or threatened.

(e) Except as set forth on Schedule 3.08(e) or as otherwise would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, the Medicare and Medicaid cost reports of the Healthcare Facilities for
the years since January 1, 2002 have been timely filed and are complete and
correct in all material respects. Except as set forth on Schedule 3.08(e) or as
otherwise would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, there are no claims, actions or appeals pending
before any commission, board or agency, including any fiscal intermediary or
carrier, or the Provider Reimbursement Review Board of the Administrator of CMS,
with respect to any state or federal Medicare and Medicaid cost reports filed on
behalf of the Healthcare Facilities or any disallowances by any Governmental
Authority in connection with any audit of such cost reports. Except as set forth
on Schedule 3.08(e), the potential reimbursement liabilities that the Borrower,
the Subsidiaries and the Healthcare Facilities may have under any such cost
reports (i) did not as of the date of the audited consolidated balance sheet of
the Borrower for the fiscal year ended December 31, 2009, exceed the reserve
therefor set forth on the face of the such audited balance sheet (rather than in
any notes thereto) and (ii) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of the Borrower, Holdings and their respective Subsidiaries.

(f) Set forth on Schedule 3.08(f) is a true, correct and complete list of all
Healthcare Facilities owned or leased and operated by Holdings, the Borrower or
one of the Subsidiaries as of the Closing Date. As of the Closing Date, each
Healthcare Facility listed on Schedule 3.08(f) is duly and appropriately
licensed as a hospital by the applicable Governmental Authority to operate the
number of beds listed adjacent to its name on Schedule 3.08(f). Any hospital
opened or acquired after the Closing Date will be duly and appropriately
licensed as a hospital by the applicable Governmental Authority. Each Healthcare
Facility holds all other licenses, permits, variances, exemptions, waivers and
approvals that are required by applicable law to operate the business, except
where the failure to hold such licenses, permits and approvals has not had and
would not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect. Except as set forth on Schedule 3.08(f), each
Healthcare Facility is in compliance with all

 

66



--------------------------------------------------------------------------------

licensing requirements except where the failure to so comply has not had and
would not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect. Set forth on Schedule 3.08(f) is a list of all material
licenses and permits owned or held by Holdings, the Borrower or the Subsidiaries
relating to each Healthcare Facility set forth thereon as of the Closing Date.

SECTION 3.09 Investment and Holding Company Status. None of Holdings, the
Borrower or any of its Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.10 Taxes. Each of Holdings, the Borrower and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except any Taxes that are being contested in good faith
by appropriate proceedings and for which Holdings, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.

SECTION 3.11 ERISA; Margin Regulations. (a) (i) Each Loan Party and each of
their respective ERISA Affiliates is in material compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed to be made, or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
has occurred during such five year period (which liability remains unsatisfied)
or for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect; and (iii) all amounts required
by applicable law with respect to, or by the terms of, any retiree welfare
benefit arrangement maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards
No. 106. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 71: Compensation-Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan by an amount that would
reasonably be expected to have a Material Adverse Effect, and the present value
of all accumulated benefit obligations of all underfunded Pension Plans did not,
as of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Pension Plans
by an amount that would reasonably be expected to have a Material Adverse
Effect.

(b) None of Holdings, the Borrower or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, in any manner
that would entail a violation of the regulations of the Board, including
Regulation T, U or X. No more than 25% of the assets of Holdings, the Borrower
or its Subsidiaries consist of Margin Stock. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U of the Board.

 

67



--------------------------------------------------------------------------------

SECTION 3.12 Disclosure. None of the written reports, financial statements,
certificates or other written information, taken as a whole, furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as of the date thereof and as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to information of a general economic nature,
estimates and projected financial information, Holdings and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable (i) at the time such projected financial
information was prepared and (ii) as of the date hereof (it being understood
that actual results may vary materially from such projected financial
information).

SECTION 3.13 Subsidiaries. Schedule 3.13 sets forth (i) the name of, and the
ownership interest of Holdings in, each subsidiary of Holdings and identifies
each subsidiary that is a Subsidiary Loan Party, in each case as of the Closing
Date, and (ii) the name of, and the ownership interest of the Borrower in, each
Subsidiary of the Borrower and identifies each Subsidiary that is a Subsidiary
Loan Party, in each case as of the Closing Date.

SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all material
insurance maintained by or on behalf of Holdings, the Borrower and its
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due
and payable in respect of such insurance have been paid. The properties of
Holdings, the Borrower and its Subsidiaries are insured by financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where Holdings, the Borrower or the applicable Subsidiary operates.

SECTION 3.15 Labor Matters. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect: (a) as
of the Closing Date, there are no strikes, lockouts or slowdowns against
Holdings, the Borrower or any Subsidiary pending or, to the knowledge of
Holdings or the Borrower, threatened; (b) the hours worked by and payments made
to employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters; (c) all payments due from
Holdings, the Borrower or any Subsidiary, or for which any claim may be made
against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary; and (d) the consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date (a) the fair value of the assets of Holdings, the
Borrower and its

 

68



--------------------------------------------------------------------------------

subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, respectively, of
Holdings, the Borrower and its subsidiaries on a consolidated basis; (b) the
present fair saleable value of the property of Holdings, the Borrower and its
subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the debts and other liabilities,
subordinated, contingent or otherwise, of Holdings, the Borrower and its
subsidiaries on a consolidated basis as such debts and other liabilities become
absolute and matured; (c) Holdings, the Borrower and its subsidiaries on a
consolidated basis will be able to pay the debts and liabilities, subordinated,
contingent or otherwise, respectively, of Holdings, the Borrower and its
subsidiaries on a consolidated basis, as such debts and liabilities become
absolute and matured; and (d) Holdings, the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date (the
conditions described in the foregoing clauses (a) through (d), collectively,
“Solvent”).

SECTION 3.17 Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” under and as defined in the Senior Subordinated Debt
Documents.

SECTION 3.18 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the respective
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof, except with respect to
payments under Medicare and Medicaid, which may be subject to limitations under
federal and state laws and regulations. In the case of the Pledged Stock (as
defined in the Collateral Agreement), when stock certificates representing such
Pledged Stock are delivered to the Collateral Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Collateral Agreement (except as otherwise provided
in paragraph (b) of this Section 3.18, except with respect to payments under
Medicaid and Medicare, which may be subject to limitations under federal and
state laws and regulations), when financing statements and other filings
specified on Schedule 5 of the Perfection Certificate in appropriate form are
filed in the offices specified on Schedule 6 of the Perfection Certificate (as
updated by the Borrower from time to time in accordance with Section 5.03), the
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Collateral
and the proceeds thereof, as security for the Obligations, to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements or such other filings specified on Schedule 5 of the Perfection
Certificate, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than the Pledged Stock, Liens permitted
by Section 6.02).

(b) When the Intellectual Property Security Agreement or short forms thereof are
properly filed in the United States Patent and Trademark Office and the United
States Copyright Office, and, with respect to Collateral in which a security
interest can be perfected by filing Uniform Commercial Code financing
statements, upon the proper filing of the financing statements referred to in
paragraph (a) above, the Intellectual Property Security Agreement and such
financing statements shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
Intellectual Property (as defined in the Collateral Agreement), in each case
prior and superior in right to any other Person, except Liens permitted by
Section 6.02 (it being understood that subsequent recordings in the United
States

 

69



--------------------------------------------------------------------------------

Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
date hereof).

(c) The Mortgages entered into in accordance with the Collateral and Guarantee
Requirement shall be, effective to create in favor of the Collateral Agent, for
the ratable benefit of the applicable Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed in the proper real estate filing offices, such Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Person pursuant to Liens expressly permitted
by Section 6.02.

SECTION 3.19 Liens. There are no Liens of any nature whatsoever on any
properties of Holdings, the Borrower or any of its Subsidiaries other than Liens
permitted by Section 6.02.

SECTION 3.20 No Default. (a) None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument, or subject to any
corporate restriction, that, individually or in the aggregate, has resulted or
could reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

(b) None of Holdings, the Borrower or any of the Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in (i) any Medicaid Provider Agreement, Medicare
Provider Agreement or other agreement or instrument to which any of Holdings,
the Borrower or any Subsidiary is a party, which default has resulted in, or if
not remedied within any applicable grace period could result in, the revocation,
termination, cancellation or suspension of Medicaid Certification or Medicare
Certification of any of Holdings, the Borrower or any of its Subsidiaries and
such revocation, termination, cancellation or suspension could reasonably be
expected to have a Material Adverse Effect or (ii) any other agreement or
instrument to which any of Holdings, the Borrower or any Subsidiary is a party,
which default has, or if not remedied within any applicable grace period could
reasonably be likely to have, a Material Adverse Effect.

SECTION 3.21 Casualty, Etc. Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably likely to have a Material Adverse
Effect.

SECTION 3.22 Regulation H. Any Mortgaged Property with improvements located in
an area that has been identified by FEMA’s flood maps as of the Closing Date as
being in a Special Flood Hazard area (a 100 year flood zone) and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, shall satisfy Federal Flood Insurance Requirements.

 

70



--------------------------------------------------------------------------------

SECTION 3.23 Anti-Terrorism Laws. Neither of the advance of the Loans nor the
use of the proceeds of any thereof will violate the Trading With the Enemy Act
(50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act. Furthermore, neither the Borrower nor its Affiliates (a) is or will
become a “blocked person” as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person” or in any manner violative of any such order.

ARTICLE IV

Conditions

SECTION 4.01 Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i) Ropes & Gray LLP, counsel for the Borrower, substantially in the
form of Exhibit B; and (ii) local counsel in each jurisdiction where a
Subsidiary is organized as specified on Schedule 4.01 or in which a Mortgaged
Property is located, in form and substance reasonably acceptable to the
Administrative Agent.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by an executive officer or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02.

 

71



--------------------------------------------------------------------------------

(e) The Administrative Agent and the Arranger shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party hereunder or under
any other Loan Document.

(f) The Collateral and Guarantee Requirement shall be satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released.

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.

(h) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower, substantially in the form of Exhibit I,
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the Transactions, shall be Solvent.

(i) The Arranger and the Lenders shall have received: (i) audited consolidated
financial statements of the Borrower and its subsidiaries for the three fiscal
years ended most recently prior to the Closing Date, (ii) unaudited consolidated
financial statements of the Borrower and its subsidiaries for any interim
quarterly periods that have ended at least 45 days prior to the Closing Date
since the most recent of such audited financial statements, which shall meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended
(“Regulation S-X”), and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form 5-1 and all other financial statements for completed or pending
acquisitions that may be required under Regulation S-X, (iii) projections
prepared by management of Holdings and its subsidiaries, each in form
satisfactory to the Arranger, of balance sheets, income statements and cash flow
statements through 2015 and (iv) certification by the chief financial offer of
Holdings and the Borrower that the forecasts delivered pursuant to clause
(iii) above were prepared in good faith on the basis of the assumptions stated
therein, which assumptions are fair in light of the then existing conditions.

(j) The Administrative Agent shall have received the results of a recent Lien
search with respect to each Loan Party, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Closing Date or for which documentation
reasonably satisfactory to the Administrative Agent has been delivered on or
prior to the Closing Date to provide for the discharge thereof.

 

72



--------------------------------------------------------------------------------

(k) The Existing Credit Agreement shall have been terminated and all amounts due
and payable thereunder shall have been so paid.

(l) The Lenders shall have received, at least five business days prior to the
Closing Date, satisfactory information required for compliance by Lenders with
applicable “know your customer” and anti-money laundering requirements
(including information required under the Patriot Act).

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
any date, and of the Issuing Bank to issue, increase, renew or extend any Letter
of Credit on any date, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (but in all
respects, with respect to any such representation or warranty that is qualified
by “material” or “Material Adverse Effect”) on and as of the date such Loan is
made or the date of issuance, increase, renewal or extension of such Letter of
Credit, as applicable, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, increase, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section; provided, that a conversion or a continuation of a
Borrowing shall not constitute a Borrowing for purposes of this paragraph.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender through the Administrative
Agent:

(a) no later than the earlier of (i) the date that the Borrower is or would be
required to file a report on Form 10-K with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended (whether or not the Borrower
is subject to such reporting requirements), and (ii) 90 days after the end of
each fiscal year of the Borrower, the Borrower’s audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by KPMG LLP or
another independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

73



--------------------------------------------------------------------------------

(b) no later than the earlier of (i) the date that the Borrower is or would be
required to file a report on Form 10-Q with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended (whether or not the Borrower
is subject to such reporting requirements), and (ii) 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
Borrower’s unaudited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) within 10 days after any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
of the Leverage Ratio and demonstrating compliance with the Financial Covenants,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate,
(iv) identifying any Subsidiary formed or acquired since the end of the previous
fiscal quarter, (v) identifying any parcels of owned real property or
improvements thereto with a value exceeding $750,000 that have been acquired by
any Loan Party since the end of the previous fiscal quarter, (vi) identifying
any changes of the type described in Section 5.03(a) that have not been
previously reported by the Borrower, (vii) identifying any Permitted Acquisition
or other acquisitions of going concerns that have been consummated since the end
of the previous fiscal quarter, including the date on which each such
acquisition was consummated and the consideration therefor, (viii) identifying
any registered Intellectual

 

74



--------------------------------------------------------------------------------

Property (as defined in the Collateral Agreement) (or applications therefor)
with respect to which a notice is required to be delivered under the Collateral
Agreement and has not been previously delivered, (ix) identifying any Prepayment
Events that have occurred since the end of the previous fiscal quarter and
setting forth a reasonably detailed calculation of the Net Proceeds received
from any such Prepayment Events, (x) identifying (and certifying as to the
nonrecurring nature of) any non-recurring charges or expenses (which
certification shall be conclusive absent manifest error) added back in the
calculation of Consolidated EBITDA pursuant to clause (vi) of the definition
thereof for the period of four consecutive quarters most recently ended and
attaching a schedule in reasonable detail of such charges and expenses and
(xi) identifying any deposit or securities accounts as to which the a Control
Agreement or other control agreement has been entered into since the end of the
previous fiscal quarter or as to which a Control Agreement or other control
agreement is then required to be entered into;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules, guidelines or practice),
provided that the Borrower shall not be required to deliver such a certificate
if, after using commercially reasonable efforts, the Borrower is unable to
obtain such a certificate;

(e) within 30 days after the commencement of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (broken down by quarter and
including (i) a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year and
setting forth the assumptions used for purposes of preparing such budget and
(ii) other information reasonably requested by the Administrative Agent) and,
promptly when available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and current reports, proxy statements and registration statements filed by
Holdings, the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or in
the event Holdings becomes a publicly traded company, distributed by Holdings to
its shareholders generally;

(g) promptly upon transmission or receipt thereof, copies of all material
reports and statements (other than routine reports and other statements prepared
in the ordinary course of business that would not result in any adverse action)
that any of Holdings, the Borrower or any Subsidiary may render to or file with
any Governmental Authority, including without limitation, CMS and the OIG;

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary or any Healthcare Facility, or compliance with the
terms of any Loan Document, as the Agent (including on behalf of any Lender) may
reasonably request

 

75



--------------------------------------------------------------------------------

(including Cost Reports), subject to confidentiality requirements required by
law, including, without limitation, HIPAA; provided, that, (i) to the extent
that Holdings, the Borrower, any Subsidiary or any Healthcare Facility is
subject to HIPAA (whether directly or by contract) it shall use reasonable best
efforts to provide such information consistent with HIPAA including, without
limitation, pursuant to regulations that may permit disclosure under its health
care operations (as defined in HIPAA, 45 C.F.R. § 164.501) and the Business
Associate Agreement, subject to the HIPAA minimum necessary requirement set
forth in 45 C.F.R. § 164.502(b); (ii) to the extent that Holdings, Borrower, any
Subsidiary or any Healthcare Facility is a “covered entity” under HIPAA, none of
them shall by contract prohibit disclosure by any of the other of them to the
Agent that is not otherwise prohibited by applicable law, including, but not
limited to HIPAA; and

(i) concurrently with any delivery of financial statements under clauses (a) and
(b) above, a management’s discussion and analysis of the financial condition and
results of operations of Borrower for such period, as compared to amounts for
the previous period and budgeted amounts, and including information on
liquidity, revenue, EBITDA and volume trends with respect to census and pricing
with a comparison of such information to that contained in the budget delivered
pursuant to clause (e) above.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after any Financial Officer or executive officer of the Borrower obtains actual
knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Subsidiary thereof or any Healthcare Facility that involves a
reasonable possibility of an adverse determination and which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred (for which liability remains unsatisfied), could
reasonably be expected to result in a Material Adverse Effect;

(d) the institution of any investigation or proceeding against Holdings, the
Borrower or any Subsidiary thereof or any Healthcare Facility to suspend, revoke
or terminate or that may result in the termination of any Medicaid Provider
Agreement, Medicaid Certification, Medicare Provider Agreement or Medicare
Certification or that may result in their exclusion from participation in any
federal or state healthcare program, or with regard to Holdings, the Borrower,
any Subsidiary thereof, any Healthcare Facility or any employee of any of them
if related to his or her employment position, the receipt of a subpoena, civil
investigative demand or the commencement of a special audit.

 

76



--------------------------------------------------------------------------------

(e) any notice of loss or threatened loss of any material accreditation, loss of
participation in any material Medical Reimbursement Program or loss of any
material applicable health care license;

(f) the failure of any Healthcare Facility to meet the requirements in 42 C.F.R.
§412.23(e) to qualify as a long-term care hospital after its first complete cost
report period, including the requirement with respect to such Healthcare
Facility’s average length of stay in its most recently completed cost reporting
period; and

(g) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, as reflected in its organization documents, (ii) in any Loan
Party’s jurisdiction of organization or organizational form and (iii) in any
Loan Party’s identity, Federal Taxpayer Identification Number or organization
number, if any, assigned by the jurisdiction of its organization. The Borrower
agrees not to effect or permit any change referred to in clauses (i) through
(iii) of the preceding sentence unless all filings have been made, or will have
been made within any statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties. The Borrower also
agrees promptly to notify the Administrative Agent if any damage to or
destruction of Collateral that is uninsured and has a fair market value
exceeding $750,000 occurs.

(b) Upon the request of the Administrative Agent, the Borrower shall promptly
deliver to the Administrative Agent an updated Perfection Certificate certified
by a Financial Officer of the Borrower reflecting all changes since the Closing
Date or, if applicable, the date of the most recent certificate delivered
pursuant to this Section, or otherwise confirming that there has been no change
in such information; provided, that unless an Event of Default has occurred and
is continuing, the Borrower will not be required to deliver an updated
Perfection Certificate more than once in each fiscal quarter.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings and the Borrower
will, and the Borrower will cause each of the Subsidiaries and the Healthcare
Facilities to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, contracts,
certifications, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names, except to the extent that the failure to do so
(other than in the case of maintaining the Borrower’s existence) would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any sale of assets permitted under
Section 6.05.

 

77



--------------------------------------------------------------------------------

SECTION 5.05 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its material Tax liabilities, before the same shall
become delinquent, except where (a) the validity or amount thereof is being
contested in good faith by appropriate actions and (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

SECTION 5.06 Maintenance of Properties. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Borrower will, and will cause each of its Subsidiaries to, keep and maintain
all property in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.07 Insurance. The Borrower will, and will cause each of its
Subsidiaries and the Healthcare Facilities to, maintain, with financially sound
and reputable insurance companies (which may include self-insurance)
(a) insurance in such amounts and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (including medical
malpractice insurance) and (b) all insurance required to be maintained pursuant
to the Security Documents. The Borrower will furnish to the Lenders, upon the
reasonable request of the Administrative Agent, information in reasonable detail
as to the insurance so maintained.

SECTION 5.08 ERISA. The Borrower will, and will cause each of its Subsidiaries
to, furnish to the Administrative Agent and each Lender promptly following the
receipt thereof, copies of any documents described in Sections 101(k) or 101(l)
of ERISA that any Loan Party or any ERISA Affiliate may request with respect to
any Multiemployer Plan; provided, that if the Loan Parties or any of their ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plan, then, upon reasonable request
of the Administrative Agent, the Loan Parties and/or their ERISA Affiliates
shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof.

SECTION 5.09 Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries to, keep books of
record and account in accordance with GAAP. Each of Holdings and the Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent (accompanied by representatives of any
Lender that shall elect to participate), upon reasonable prior notice, to visit
and inspect its properties during normal business hours, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants (subject to customary
access agreements), all at such reasonable times during normal business hours
and as often as reasonably requested (subject to confidentiality requirements
imposed by law or agreements); provided that unless an Event of Default shall
have occurred and be continuing, (i) there shall be no more than two such visits
in each fiscal year and (ii) to the extent required by HIPAA or other privacy
laws or regulations, each of Holdings and Borrower shall, and shall cause each
of its Subsidiaries and the Healthcare Facilities to, use reasonable best
efforts to permit such access consistent with HIPAA including, without
limitation, pursuant to regulations that may permit disclosure under its health
care operations (as defined in HIPAA) and the Business Associate Agreement
subject to the HIPAA minimum necessary requirement.

 

78



--------------------------------------------------------------------------------

SECTION 5.10 Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each of its Subsidiaries and the Healthcare Facilities to comply with
all laws, rules, regulations, including all Environmental Laws and orders of any
Governmental Authority applicable to it, its operations or its property,
including, without limitation, Titles XVIII and XIX of the Social Security Act,
Medicare Regulations and Medicaid Regulations and HIPAA, and all laws, rules and
regulations of Governmental Authorities as they may apply to the licensing of
professional and other health care providers employed by Holdings, the Borrower,
each Subsidiary and each Healthcare Facility and a Healthcare Facility’s
contracts with Contract Providers, except, in each case, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.11 Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans will be used to refinance the obligations outstanding under the Existing
Credit Agreement and the payment of fees and expenses payable in connection
therewith. The proceeds of the Revolving Loans will be used only for working
capital needs (including maintenance capital expenditures) of the Borrower and
its Subsidiaries (it being understood that, in connection with a Permitted
Acquisition, the proceeds of Revolving Loans may be used to fund the working
capital needs of the Person or business acquired); provided that up to
$10,000,000 of Revolving Loans may additionally be used for other general
corporate purposes beyond the working capital needs of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

SECTION 5.12 Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Closing Date (excluding any Foreign Subsidiary, Inactive
Subsidiary or Subsidiary elected by the Borrower to be an Unrestricted
Subsidiary), the Borrower will, within five Business Days after such Subsidiary
is formed or acquired, notify the Administrative Agent thereof and, within 20
Business Days after such Subsidiary is formed or acquired or such longer period
as the Administrative Agent shall agree, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party.

SECTION 5.13 Further Assurances. (a) Each of Holdings and the Borrower will, and
the Borrower will cause each Subsidiary Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Holdings and the Borrower also agree to provide to the Administrative Agent,
from time to time upon reasonable request, evidence reasonably satisfactory to
the Administrative Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.

 

79



--------------------------------------------------------------------------------

(b) If any material asset (including any real property or improvements thereto
or any interest therein) that has an individual fair market value of more than
$750,000 is acquired by the Borrower or any Subsidiary Loan Party after the
Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than assets constituting Collateral under the
Collateral Agreement that become subject to the Lien of the Collateral Agreement
upon acquisition thereof), the Borrower will (x) notify the Administrative Agent
thereof, and (y) if such asset is comprised of real property, deliver to
Administrative Agent an updated Schedule 3.05 reflecting the addition of such
asset. If requested by the Administrative Agent or the Required Lenders, the
Borrower will cause such asset to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, at the
expense of the Loan Parties, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens,
including, without limitation, the following:

(i) the actions described in paragraph (a) of this Section;

(ii) the actions described in the definition of “Collateral and Guarantee
Requirement”; and

(iii) the provision of one or more legal opinions as required by Section 4.01(b)
hereof.

(c) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.13 need not be satisfied with respect to (i) real properties owned by
the Borrower or any Subsidiary with an individual fair market value (including
fixtures and improvements) that is less than $750,000 in the case of properties
acquired after the Closing Date, (ii) any real property held by the Borrower or
any Subsidiary as a lessee under a lease, (iii) any Equity Interests acquired
after the Closing Date in accordance with this Agreement if, and to the extent
that, and for so long as (A) doing so would violate applicable law binding on
such Equity Interests and (B) such law existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary,
(iv) any assets acquired after the Closing Date, to the extent that, and for so
long as, taking such actions would violate a contractual obligation (it being
understood that a Uniform Commercial Code filing does not in and of itself
constitute a contractual obligation) binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(a)(vi) that is secured by a Lien permitted pursuant to
Section 6.02(e)); provided that, upon the reasonable request of the
Administrative Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clause (iv) above and
(v) other assets with respect to which the Administrative Agent determines that
the cost or impracticability of including such assets as Collateral would be
excessive in relation to the benefits to the Secured Parties.

SECTION 5.14 Designation of Unrestricted Subsidiaries. The Borrower’s board of
directors may, at any time, designate any Subsidiary that is acquired or created
after the Closing Date as an Unrestricted Subsidiary by prior written notice to
the Administrative Agent; provided that the Borrower shall only be permitted to
so designate a new Unrestricted Subsidiary after the

 

80



--------------------------------------------------------------------------------

Closing Date and so long as (a) no Default or Event of Default exists or would
result therefrom, (b) such Subsidiary does not own any capital stock or
Indebtedness of, or own or hold a Lien on any property of, the Borrower or any
other Subsidiary that is not a subsidiary of the Subsidiary to be so designated
and (c) such Unrestricted Subsidiary shall be capitalized (to the extent
capitalized by the Borrower or any of its Subsidiaries) through Investments
permitted by, and in compliance with, Section 6.04, with any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof to
be treated as Investments pursuant to Section 6.04; provided that at the time of
the initial Investment by the Borrower or any of its Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent. The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a wholly owned Subsidiary of the Borrower, (ii) no Default
or Event of Default then exists or would occur as a consequence of any such
Subsidiary Redesignation, (iii) calculations are made by the Borrower of Pro
Forma Compliance with the Financial Covenants for the relevant period, as if the
respective Subsidiary Redesignation (as well as all other Subsidiary
Redesignations theretofore consummated after the first day of such period) had
occurred on the first day of such period, and such calculations shall show that
such Financial Covenants would have been complied with if the Subsidiary
Redesignation had occurred on the first day of such period (for this purpose, if
the first day of the respective period occurs prior to the Closing Date,
calculated as if the Financial Covenants had been applicable from the first day
of such period), (iv) based on good faith projections prepared by the Borrower
for the period from the date of the respective Subsidiary Redesignation to the
date that is one year thereafter, the level of financial performance measured by
the Financial Covenants shall be better than or equal to such level as would be
required to provide that no Default or Event of Default would exist under the
Financial Covenants through the date that is one year from the date of the
respective Subsidiary Redesignation, (v) all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary Redesignation
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, (vi) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Financial Officer, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses
(i) through (v), inclusive, and containing the calculations required by the
preceding clauses (iii) and (iv), and (vii) any Unrestricted Subsidiary subject
to a Subsidiary Redesignation may not thereafter be designated as an
Unrestricted Subsidiary.

SECTION 5.15 Material Contracts. Each of Holdings and the Borrower will, and
will cause each Subsidiary Loan Party to, perform and observe all of the terms
and conditions of each material agreement unrelated to Indebtedness to be
performed or observed by it, maintain each such material agreement in full force
and effect, enforce each such material agreement in accordance with its terms,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

SECTION 5.16 Healthcare Licenses. (a) Each of Holdings and the Borrower and the
Healthcare Facilities will, and will cause each of its Subsidiaries to,
(i) obtain and maintain all

 

81



--------------------------------------------------------------------------------

material licenses, permits, certifications and approvals of all applicable
Governmental Authorities as are required for the conduct of its business as
currently conducted on the date hereof and herein contemplated, including,
without limitation, Medicaid Certifications and Medicare Certifications,
(ii) ensure that billing policies, arrangements, protocols and instructions will
comply in all material respects with reimbursement requirements under Medicare,
Medicaid and other Medical Reimbursement Programs and will be administered by
properly trained personnel and (iii) ensure that each Healthcare Facility is
duly accredited by the Joint Commission.

(b) The Borrower has in place and shall maintain a compliance program for its
Subsidiaries and the Healthcare Facilities that is reasonably designed to
provide effective internal controls that promote adherence to, prevent and
detect material violations of, any Medicaid Regulations and Medicare Regulations
applicable to its Subsidiaries and the Healthcare Facilities, which compliance
program includes the implementation of internal audits and monitoring on a
regular basis to monitor compliance therewith and with such regulations.

(c) Each of Borrower, Holdings and the Subsidiaries that is a “covered entity”
under HIPAA and each Healthcare Facility has in place and the Borrower shall
cause each of them to (i) maintain in effect policies and procedures that
materially comply with HIPAA as applicable to any of Holdings, the Borrower, any
of its Subsidiaries and any Healthcare Facilities, (ii) comply in all material
respects with such policies and procedures, and (iii) enter into and maintain in
effect a Business Associate Agreement.

SECTION 5.17 Account Control Agreements. If the average aggregate daily balance
of cash and Permitted Investments owned by the Loan Parties in deposit and
securities accounts (other than (x) cash and Permitted Investments held in
deposit accounts the funds in which are used solely for the payment of salaries
and wages and (y) deposit or securities accounts that are subject to Control
Agreements or are otherwise subject to control agreements in favor of the Agent
in form and substance reasonably satisfactory to the Agent) for the 3-month
period ending on the last day of the most recently completed fiscal quarter for
which financial statements have been delivered, exceeds $500,000, then, within
60 days (or such longer period as the Agent shall agree in its sole discretion)
after delivery of the applicable financial statements, the Borrower shall enter
or cause the applicable Loan Parties to enter into one or more Control
Agreements or other appropriate control agreements in favor of the Agent in form
and substance reasonably satisfactory to the Agent so that there shall not
thereafter be any such excess. Notwithstanding the foregoing, the Borrower shall
have 30 days after the Closing Date (or such longer period as the Agent shall
agree in its sole discretion) to obtain any required Control Agreements or other
appropriate control agreements pursuant to this Section 5.17.

SECTION 5.18 Medicare and Medicaid Proceeds. The Borrower shall, on a daily
basis, transfer, and cause the other Loan Parties to transfer, all proceeds
received by the Healthcare Facilities, the Borrower and the other Loan Parties
under Medicare and Medicaid from the Borrower’s accounts or the other Loan
Parties’ accounts or Healthcare Facilities’ accounts to accounts subject to
Control Agreements.

SECTION 5.19 Lender Calls. Promptly following each delivery of a certificate of
a Financial Officer of the Borrower under clause (c) of Section 5.01, the
Borrower shall conduct a

 

82



--------------------------------------------------------------------------------

call with the Administrative Agent and Lenders (including a segment of such call
in which only Lenders willing to receive material non-public information with
respect to Holdings, the Borrower, its Subsidiaries and their securities will
participate) to discuss the financial condition and results of operations of the
Borrower and its Subsidiaries.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings and the Borrower covenants and agrees
with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities. (a) The Borrower will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(i) Indebtedness created under the Loan Documents (including any Guarantees
thereof);

(ii) the Senior Subordinated Debt and Refinancing Indebtedness in respect
thereof; provided that any such Refinancing Indebtedness does not mature, and is
not subject to mandatory repurchase, redemption or amortization (other than
mandatory prepayment provisions in connection with asset dispositions or a
change of control not materially less favorable to the Lenders than those
contained in the Senior Subordinated Debt Documents), in each case, prior to the
date that is six months after the Term Loan Maturity Date;

(iii) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and Refinancing Indebtedness in respect thereof;

(iv) Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary; provided that (i) any such
Indebtedness owed by a Loan Party is subordinated to the Obligations pursuant to
the Affiliate Subordination Agreement and (ii) Indebtedness of any Subsidiary
that is not a Loan Party to the Borrower or any Subsidiary Loan Party shall be
subject to Section 6.04;

(v) Guarantees by the Borrower of Indebtedness of any Subsidiary, by any
Subsidiary of Indebtedness of any other Subsidiary and by any Subsidiary Loan
Party of Indebtedness of the Borrower; provided that Guarantees by the Borrower
or any Subsidiary Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 6.04;

(vi) Indebtedness of the Borrower or any Subsidiary (a) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof,

 

83



--------------------------------------------------------------------------------

and extensions and Refinancing Indebtedness in respect of any such Indebtedness,
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, or
(b) constituting a Capital Lease Obligation as part of a sale and leaseback
transaction permitted by Section 6.06; provided that the aggregate principal
amount of Indebtedness permitted by this clause (vi) shall not at any time
exceed the greater of $20,000,000 and 3.25% of Consolidated Total Assets;

(vii) Indebtedness of any Person that becomes a Subsidiary after the date
hereof, and extensions and Refinancing Indebtedness in respect of any such
Indebtedness; provided that (A) such acquired Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary (except to the extent such
acquired Indebtedness refinanced other Indebtedness to facilitate such entity
becoming a Subsidiary) and (B) the aggregate principal amount of Indebtedness
permitted by this clause (vii) shall not at any time exceed the greater of
$10,000,000 and 1.75% of Consolidated Total Assets;

(viii) Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;

(ix) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(x) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary permitted hereunder, other
than Guarantees of Indebtedness incurred by any person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(xi) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

(xii) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (i) through (xiii) above and paragraph (xv) below;

 

84



--------------------------------------------------------------------------------

(xiii) cash management obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts;

(xiv) other Indebtedness in an aggregate principal amount not exceeding
$5,000,000;

(xv) Indebtedness of any Loan Party pursuant to Swap Agreements permitted by
Section 6.07;

(xvi) Indebtedness representing deferred compensation to employees of the
Borrower incurred in the ordinary course of business;

(xvii) Indebtedness in respect of promissory notes issued to consultants,
employees or directors or former employees, consultants or directors of a
Parent, Holdings, the Borrower or any Subsidiary in connection with repurchases
of Equity Interests permitted by Section 6.08(a); and

(xviii) Permitted Subordinated Indebtedness and Permitted Holdings Debt without
any limitation as to amount so long as the Net Proceeds of such Permitted
Subordinated Indebtedness or Permitted Holdings Debt are used, promptly after
such Net Proceeds are received, (A) to consummate one or more Permitted
Acquisitions so long as after giving effect to the incurrence of such Permitted
Subordinated Indebtedness or Permitted Holdings Debt and such Permitted
Acquisition, the Leverage Ratio would be less than or equal to the Leverage
Ratio prior to giving effect to the incurrence of such Permitted Subordinated
Indebtedness or Permitted Holdings Debt and such Permitted Acquisition or
(B) applied to prepay Term Loans; provided, that no Default has occurred and is
continuing or would result therefrom.

(b) The Borrower will not, nor will it permit any Subsidiary to, issue any
preferred stock or other preferred Equity Interests, other than (i) Non-Cash Pay
Preferred Stock of the Borrower, issued to Holdings and pledged pursuant to the
Collateral Agreement and (ii) preferred stock or other preferred Equity
Interests of a Subsidiary, issued to a Loan Party and pledged pursuant to the
Collateral Agreement.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien existing on the date hereof and set forth in Schedule 6.02 on any
property or asset of the Borrower or any Subsidiary;

 

85



--------------------------------------------------------------------------------

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than proceeds and
after acquired property of any acquired Subsidiary to the extent required by the
terms of any Indebtedness assumed in such acquisition and permitted pursuant to
Section 6.01(a)) and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by an amount not in excess of fees and expenses, including
premium and defeasance costs, associated therewith) or result in a decreased
average weighted life thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (vi) of Section 6.01(a), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the greater of (A) the cost of
acquiring, constructing or improving such fixed or capital assets, including
transaction costs incurred in connection therewith and (B) the fair market value
of such fixed or capital assets, and (iv) such Liens shall not apply to any
other property or assets of the Borrower or any other Subsidiary (other than
proceeds); provided that individual financings of equipment provided by a single
lender may be cross-collateralized to other financings of equipment provided
solely by such lender;

(f) Cash deposits securing any Swap Agreement entered into in connection with
the Loans hereunder;

(g) (i) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and (ii) pledges and
deposits securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(h) Liens disclosed by the title insurance policies delivered on or prior to the
Closing Date and any replacement, extension or renewal of any such Lien;
provided that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(i) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(j) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(l) licenses of Intellectual Property granted in the ordinary course of
business;

(m) leases or subleases granted to others that do not interfere in any material
respect with the business of the Borrower or any Subsidiary;

(n) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(o) Liens arising from precautionary UCC financing statements in connection with
operating leases;

(p) Liens on the Equity Interests of any joint venture entity consisting of a
transfer restriction, purchase option, call or similar right of a third party
joint venture partner;

(q) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (d) of the definition thereof;

(r) Liens granted by any Subsidiary that is not a Loan Party in favor of the
Borrower or any other Loan Party in respect of Indebtedness owed by such
Subsidiary; and

(s) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing Indebtedness or other obligations not at any time in excess
of $500,000.

SECTION 6.03 Fundamental Changes. (a) The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, (i) any Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in a
transaction in which the surviving entity is a wholly owned Subsidiary and, if
any party to such merger is a Subsidiary Loan Party, a Subsidiary Loan Party,
(iii) any Subsidiary may merge or consolidate with any other Person in order to
effect a Permitted Acquisition, (iv) any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the

 

87



--------------------------------------------------------------------------------

Lenders and (v) any asset sale permitted by Section 6.05(i) may be effected
through the merger of a Subsidiary of the Borrower with a third party; provided
that any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b) Holdings will not conduct, transact or otherwise engage at any time in any
business or business activity, acquire any assets, incur any Indebtedness, or
suffer to exist any Liens on its assets (other than Liens permitted by
Section 6.02), other than (i) ownership and acquisition of the Equity Interests
in the Borrower, together with activities directly related thereto,
(ii) performance of its obligations under and in connection with the Loan
Documents, the Senior Subordinated Debt Documents, the indenture or other
documentation governing any Permitted Holdings Debt or other documentation
governing any Permitted Holdings Debt (and Refinancing Indebtedness in respect
thereof) and the other agreements contemplated hereby and thereby, (iii) actions
incidental to the consummation of the Transactions, (iv) actions required by law
to maintain its existence, (v) the payment of dividends and Taxes, (vi) the
issuance of and the performance of obligations in respect of its Equity
Interests, (vii) the acquisition of assets that are contributed to the Borrower,
(viii) the formation of a single purpose corporation to act as a co-issuer of
any Permitted Holdings Debt, and (ix) activities and liabilities incidental to
its maintenance and continuance and the ownership of the Borrower and its
Subsidiaries and to the foregoing activities. Notwithstanding anything to the
contrary contained in herein, (A) Holdings shall at all times own directly 100%
of the Equity Interests of the Borrower and (B) Holdings shall not sell, dispose
of, grant a Lien on or otherwise transfer its Equity Interests in the Borrower
(other than pursuant to the Loan Documents).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, make,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Investment, except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

(b) Investments existing on, or contractually committed as of, the date hereof
and set forth on Schedule 6.04 and any modification, replacement, renewal or
extension thereof; provided, that the amount of the original Investment may not
be increased except by the terms of the governing documents of such Investment
as in effect on the Closing Date or as otherwise permitted by this Section 6.04;

(c) Investments by the Borrower and its Subsidiaries in any other Subsidiary or
in any Unrestricted Subsidiary or joint venture; provided that the aggregate
amount of Investments by Loan Parties in, loans and advances by Loan Parties to,
and Guarantees by Loan Parties of Indebtedness of, Subsidiaries that are not
Loan Parties or are Unrestricted Subsidiaries or joint ventures shall not at any
time exceed $20,000,000; and provided, further that loans or advances made by
any Subsidiary that is not a Loan Party or an Unrestricted Subsidiary to a Loan
Party shall be subordinated to the Obligations pursuant to the Affiliate
Subordination Agreement;

 

88



--------------------------------------------------------------------------------

(d) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that (i) a Subsidiary shall not Guarantee the Senior Subordinated Debt unless
(A) such Subsidiary also has Guaranteed the Obligations pursuant to the
Collateral Agreement, (B) such Guarantee of the Senior Subordinated Debt is
subordinated to such Guarantee of the Obligations on terms no less favorable to
the Lenders than the subordination provisions of the Senior Subordinated Debt
and (C) such Guarantee of the Senior Subordinated Debt provides for the release
and termination thereof, without action by any party, upon any release and
termination of such Guarantee of the Obligations, and (ii) the aggregate
principal amount of Indebtedness of Subsidiaries that are not Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (c) above of this Section 6.04;

(e) Permitted Acquisitions;

(f) Investments (including debt obligations and equity securities) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;

(g) accounts receivable, security deposits and prepayments arising and
extensions of trade credit in the ordinary course of business and any assets and
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary to
prevent or limit loss and any prepayments and other credits to suppliers in the
ordinary course of business;

(h) Investments consisting of non-cash consideration received in respect of
sales, transfers or other dispositions of assets to the extent permitted by
Section 6.05;

(i) Swap Agreements entered into in compliance with Section 6.07;

(j) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.03 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

(k) acquisitions by the Borrower of obligations of one or more officers or other
employees of a Parent, Holdings, the Borrower or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of Holdings,
so long as no cash is actually advanced by the Borrower or any of the
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

(l) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

 

89



--------------------------------------------------------------------------------

(m) Investment in joint ventures by the Borrower or any Subsidiary made with
Eligible Equity Proceeds that have not been applied to other Eligible Equity
Proceeds Uses, provided that such Investment is made not later than 90 days
after the receipt of such Eligible Equity Proceeds by the Borrower;

(n) loans and advances by the Borrower and any of its Subsidiaries to their
employees in the ordinary course of business and for bona fide business purposes
in an aggregate amount at any time outstanding not in excess of $500,000 and
advances of payroll payments and expenses to employees in the ordinary course of
business;

(o) Investments resulting from pledges and deposits referred to in
Section 6.02(b) and 6.02(g); and

(p) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings in accordance with Section 6.08(a) (which loans and advances shall be
treated as Restricted Payments for purposes of determining compliance with
Section 6.08(a)).

Notwithstanding the foregoing, neither the Borrower nor any of its Subsidiaries
shall form, acquire or otherwise make any Investment in any Person that, as a
result of such Investment, would be or become a Foreign Subsidiary. It is
further understood and agreed that for purposes of determining the value of any
Investment outstanding for purposes of this Section 6.04, such amount shall
deemed to be the amount of such Investment when made, purchased or acquired
without regard for subsequent increases or decreases in value of such
Investments as of the date of such determination.

SECTION 6.05 Asset Sales. The Borrower will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

(a) sales of (x) inventory, (y) used, surplus, obsolete or worn-out equipment or
other worn-out property or assets and Permitted Investments in the ordinary
course of business and (z) sales, leases or other dispositions of inventory of
the Borrower and its Subsidiaries determined by the management of the Borrower
to be no longer useful or necessary in the operation of the business of the
Borrower or any of the Subsidiaries;

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) sales, transfers and dispositions of defaulted or other accounts receivable
in connection with the compromise, settlement or collection thereof consistent
with past practice;

(d) sale and leaseback transactions permitted by Section 6.06;

 

90



--------------------------------------------------------------------------------

(e) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceedings
of, any property or asset of the Borrower or any Subsidiary;

(f) licensing and cross-licensing arrangements involving any technology or
Intellectual Property of the Borrower or any Subsidiary in the ordinary course
of business; and

(g) sales, transfers, other dispositions or abandonment of Intellectual Property
in the ordinary course of business;

(h) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that the aggregate cumulative fair
market value of all assets sold, transferred or otherwise disposed of after the
Closing Date in reliance upon this clause (i) shall not exceed the greater of
$20,000,000 and 3.5% of Consolidated Total Assets;

(i) sales, transfers and other dispositions of assets to the extent such
transaction constitutes an Investment permitted by Section 6.04; and

(j) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than pursuant to clauses (a)(y), (a)(z), (b), (c), (f), (g) and
(i) above) shall be made for at least 85% cash and Permitted Investments
consideration (provided that for purposes of this clause (x) and the immediately
following clause (y), (1) the amount of any secured Indebtedness or other
Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) of the Borrower or any Subsidiary of the Borrower that is assumed by
the transferee of any such assets shall be deemed to be cash and
(2) dispositions of Permitted Investments and sale and leaseback transactions
shall be made for 100% cash and Permitted Investments consideration), (y) all
sales, transfers, leases and other dispositions permitted by clause (c) or
(e) above and all sales of Permitted Investments shall be made for fair value
and (z) all sales, transfers, leases and other dispositions in excess of
$1,000,000 permitted by clauses (a) (other than Permitted Investments), (g) and
(i) above shall be made for fair value.

SECTION 6.06 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for the sale of any fixed or capital assets that is made for
cash and Permitted Investments consideration and for the fair market value of
such fixed or capital asset; provided, however, that all Capital Lease
Obligations and Liens associated with such sale and leaseback transaction are
permitted by Sections 6.01(a)(vi) and 6.02(e).

 

91



--------------------------------------------------------------------------------

SECTION 6.07 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of its Subsidiaries) in the
conduct of its business or the management of its liabilities and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates with respect to any interest-bearing liability or investment of the
Borrower or any Subsidiary.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except:

(i) Subsidiaries of the Borrower may declare and pay dividends ratably (or in a
manner more favorable to the Borrower or Subsidiaries) with respect to their
capital stock;

(ii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management, employees,
directors or consultants (including former employees, directors or consultants)
of any Parent, Holdings, the Borrower and its Subsidiaries; provided that the
amount thereof does not exceed $1,000,000 in any calendar year;

(iii) the Borrower may pay dividends to Holdings at any time in such amounts as
may be necessary to permit Holdings or a Parent to pay its expenses and
liabilities incurred in the ordinary course (other than payments in respect of
Indebtedness or Restricted Payments), including (A) payment of franchise taxes
and other fees required to maintain its corporate existence and (B) to the
extent deducted from net income in calculating Consolidated Net Income, to pay
for general corporate and overhead expenses (including salaries and other
compensation of employees) which are attributable or allocable to the ownership
and operations of the Borrower and the Subsidiaries;

(iv) provided no Event of Default is continuing or would result therefrom, the
Borrower may make Restricted Payments to Holdings with Eligible Equity Proceeds
that have not been applied to any other Eligible Equity Proceeds Uses; provided
that such Restricted Payments are made not later than 90 days after the receipt
of such Eligible Equity Proceeds by the Borrower;

(v) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options; and

(vi) the Borrower or any Subsidiary may make Restricted Payments to Holdings
(i) in amounts required for Holdings or a Parent to pay federal, state and local
income Taxes imposed directly on Holdings or a Parent to the extent such Taxes
are attributable to the income of the Borrower and its Subsidiaries (including,
without

 

92



--------------------------------------------------------------------------------

limitation, by virtue of Holdings or a Parent being the common parent of a
consolidated or combined Tax group of which the Borrower and/or its Subsidiaries
are members); provided, however, that the amount of any such dividends or
distributions (plus any taxes payable directly by the Borrower and its
Subsidiaries) shall not exceed the amount of such taxes that would have been
payable directly by the Borrower and/or its Subsidiaries had the Borrower been
the common parent of a separate tax group that included only the Borrower and
its Subsidiaries, (ii) in amounts equal to the amounts required for Holdings or
a Parent to pay fees required to maintain its legal existence and (iii) to pay
any reasonable fees or expenses related to unsuccessful debt or equity offerings
of Holdings or a Parent.

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the Senior
Subordinated Debt, Permitted Subordinated Indebtedness or other subordinated
Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(v) repurchases, repayments, defeasance or other retirement of the Senior
Subordinated Notes made with Eligible Equity Proceeds that have not been applied
to any other Eligible Equity Proceeds Uses, provided such repurchase or
repayment is made within 90 days after receipt of such Eligible Equity Proceeds
by the Borrower; and provided that this Section 6.08(b) shall not prohibit
cancellation of Indebtedness of the Borrower owing to Holdings in consideration
for the issuance of additional common equity of the Borrower to Holdings; and

(vi) payments in the ordinary course of business of principal or interest on any
Indebtedness between or among the Borrower and any of its Subsidiaries, provided
that such payments are not otherwise prohibited by the terms of any of the Loan
Documents.

(c) The Borrower will not, and will not permit any Subsidiary to, furnish any
funds to, make any Investment in, or provide other consideration to any other
Person (including any Unrestricted Subsidiary) for purposes of enabling such
Person to, or otherwise permit any such Person to, make any Restricted Payment
or other payment, repurchase, repayment or distribution restricted by this
Section or under Section 6.09 that could not be made directly by the Borrower in
accordance with the provisions of this Section.

 

93



--------------------------------------------------------------------------------

SECTION 6.09 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from a Person who is not such an Affiliate;

(b) transactions that (i) have been approved by a majority of the members of the
board of directors of the Borrower having no personal stake in such transactions
and certified by a Financial Officer or executive officer of the Borrower as
being on terms and conditions not less favorable to the Borrower or its
Subsidiaries than could be obtained on an arm’s-length basis from a Person who
is not such an Affiliate or (ii) have been determined by a nationally recognized
appraisal or investment banking firm to be fair, from a financial standpoint, to
the Borrower and its Subsidiaries or on terms and conditions not less favorable
to the Borrower and its Subsidiaries than could be obtained on an arm’s-length
basis from a Person who is not such an Affiliate;

(c) transactions between or among the Borrower and the Subsidiary Loan Parties
not involving any other Affiliate;

(d) any Restricted Payment permitted by Section 6.08;

(e) any payments to the Sponsor consisting of (i) management, consulting,
monitoring and advisory fees in an amount not to exceed $500,000 in any fiscal
year (plus all or any portion of such $500,000 amount accrued and unpaid in any
prior fiscal year); provided that no such fees shall be paid if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing
and (ii) in each case, all reasonable out-of-pocket expenses incurred by, and
indemnification payments owed to, the Sponsor in connection with its performance
of management, consulting, monitoring, financial advisory or other services with
respect to the Borrower and its Subsidiaries;

(f) any employment agreements entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business and any issuance of securities,
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment arrangements, stock options and stock
ownership plans or similar employee benefit plans approved in good faith by the
board of directors of the Borrower or of a Subsidiary, as appropriate, provided
that any Restricted Payments contemplated thereby will be subject to
Section 6.08(a);

(g) the grant of stock options or similar rights to employees and directors of
the Borrower pursuant to plans approved by the board of directors of the
Borrower;

(h) (i) loans or advances to employees in the ordinary course of business which
are approved by a majority of the board of directors of the Borrower in good
faith, to the extent permitted by Section 6.04(n) and (ii) other Investments
pursuant to Section 6.04(c), (d), (n) or (q), and transactions permitted by
Section 6.05(i) to the extent constituting such Investments;

 

94



--------------------------------------------------------------------------------

(i) the payment of compensation, reasonable fees and reimbursement of expenses
to, and indemnity provided on behalf of, directors, officers, consultants and
employees of Holdings, of the Borrower and of the Subsidiaries;

(j) any purchase by Holdings of Equity Interests of the Borrower or
contributions by Holdings to the equity capital of the Borrower; provided that
any Equity Interests of the Borrower purchased by Holdings shall be pledged to
the Agent pursuant to the Collateral Agreement;

(k) transactions with Subsidiaries for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice; and

(l) the entry into and performance of any tax sharing agreement permitted by
Section 6.08(a)(vi).

SECTION 6.10 Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets securing
the Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document or Senior Subordinated Debt Document, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.10 (and shall not apply to any extension or renewal of, or any
amendment or modification not expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
asset pending such sale, provided such restrictions and conditions apply only to
the Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and the proceeds thereof, (v) clause (a) of
the foregoing shall not apply to customary provisions in leases or other
agreements restricting the assignment thereof, (vi) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement related
to any Indebtedness incurred by a Subsidiary prior to the date on which such
Subsidiary was acquired by the Borrower (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (vii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement related to the refinancing
of Indebtedness, provided that the terms of any such restrictions or conditions
are not materially less favorable to the Lenders than the restrictions or
conditions contained in the predecessor agreements, (viii) the foregoing shall
not apply to customary net worth provisions contained in real property leases or
licenses of

 

95



--------------------------------------------------------------------------------

intellectual property and other similar agreements entered into in the ordinary
course of business, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations, (ix) the
foregoing shall not apply to customary restrictions and conditions contained in
the document relating to any Lien, so long as (A) such Lien is permitted under
Section 6.02 and such restrictions or conditions relate only to the specific
asset subject to such Lien, and (B) such restrictions and conditions are not
created for the purpose of avoiding the restrictions imposed by this
Section 6.10 and (x) the foregoing shall not apply to customary provisions in
joint venture agreements.

SECTION 6.11 Change in Business. Except for any Permitted Business or any
business reasonably related, incidental or ancillary thereto, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof.

SECTION 6.12 Fiscal Year. Neither Holdings nor the Borrower shall change its
fiscal year for accounting and financial reporting purposes to end on any date
other than December 31.

SECTION 6.13 Amendment of Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights under
(i) any Senior Subordinated Debt Document, (ii) the Sponsor Management Agreement
or (iii) its certificate of incorporation, by-laws or other organizational
documents if, in each case referred to above, such amendment, modification or
waiver, taken as a whole, is adverse in any material respect to the interests of
the Lenders.

SECTION 6.14 Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the last day of any fiscal quarter set forth below to be
less than the ratio set forth below opposite such fiscal quarter:

 

Period

  

Ratio

Fourth Quarter 2011

   1.25 to 1.00

First Quarter 2012

   1.25 to 1.00

Second Quarter 2012

   1.25 to 1.00

Third Quarter 2012

   1.25 to 1.00

Fourth Quarter 2012

   1.25 to 1.00

First Quarter 2013 and thereafter

   1.30 to 1.00

SECTION 6.15 Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio as of the last day of any fiscal quarter set forth
below to exceed the ratio set forth below opposite such fiscal quarter:

 

Period

  

Ratio

Fourth Quarter 2011

   6.00 to 1.00

First Quarter 2012

   6.00 to 1.00

Second Quarter 2012

   5.75 to 1.00

Third Quarter 2012

   5.75 to 1.00

Fourth Quarter 2012

   5.75 to 1.00

 

96



--------------------------------------------------------------------------------

First Quarter 2013

   5.50 to 1.00

Second Quarter 2013

   5.50 to 1.00

Third Quarter 2013

   5.50 to 1.00

Fourth Quarter 2013

   5.25 to 1.00

First Quarter 2014

   5.25 to 1.00

Second Quarter 2014

   5.00 to 1.00

Third Quarter 2014

   5.00 to 1.00

Fourth Quarter 2014

   5.00 to 1.00

First Quarter 2015

   4.75 to 1.00

Second Quarter 2015

   4.75 to 1.00

Third Quarter 2015

   4.75 to 1.00

Fourth Quarter 2015 and thereafter

   4.50 to 1.00

SECTION 6.16 Cumulative Consolidated EBITDA. The Borrower will not permit
Consolidated EBITDA, for each of the periods set forth below to be less than:

 

Period

   Amount  

For the fiscal quarter ending March 31, 2011

   $ 10,000,000   

For the two fiscal quarters ending June, 30, 2011

   $ 20,000,000   

For the three fiscal quarters ending September 30, 2011

   $ 30,000,000   

SECTION 6.17 Capital Expenditures. The Borrower will not, and will not permit
any of its Subsidiaries to, make any Capital Expenditure, except for (a) Capital
Expenditures not exceeding $8,000,000 in the aggregate for the Borrower and its
Subsidiaries during any fiscal year and (b) additional Capital Expenditures not
exceeding $10,000,000 in the aggregate for the Borrower and its Subsidiaries
during the term of this Agreement.

SECTION 6.18 Partnerships, Etc. The Borrower will not, and will not permit any
Subsidiary to, become a general partner in any general or limited partnership or
joint venture, other than any Subsidiary the sole assets of which consist of its
interest in such partnership or joint venture.

SECTION 6.19 Anti-Hoarding. The Borrower will not, at any time when any
Revolving Loans are outstanding, permit the aggregate amount of cash and
Permitted Investments held by the Loan Parties to exceed $10,000,000 for a
period of 5 consecutive Business Days, which period may be extended for an
additional 5 Business Days if the Borrower delivers a notice to the
Administrative Agent that such excess cash and Permitted Investments is to be
promptly applied to a use permitted by this Agreement.

 

97



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by Holdings, the Borrower
or any Subsidiary in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any certificate furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.04 (with respect to the
existence of Holdings or the Borrower), 5.11, 5.12 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will promptly be given at the request of any Lender);

(f) Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period specified in the agreement or
instrument governing such Indebtedness);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but after giving effect to all applicable grace
periods contained in the applicable instrument) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of Holdings, the Borrower or any
Material Subsidiary (except, in

 

98



--------------------------------------------------------------------------------

the case of any Material Subsidiary, in a transaction permitted by
Section 6.03), or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding that would
entitle the other party or parties to an order for relief, (v) make a general
assignment for the benefit of its creditors or (vi) generally not pay its debts
as such debts become due, or admit in writing its inability to pay its debts
generally;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $7,500,000 (net of amounts covered by insurance) shall be rendered
against Holdings, the Borrower, any Subsidiary and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings, the Borrower or any
Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred that, alone or together with any
other ERISA Events that have occurred for which liability remains unsatisfied,
would reasonably be expected to result in a Material Adverse Effect; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan(s); (iii) the PBGC shall institute proceedings to terminate any
Pension Plan(s); (iv) any Loan Party or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
(perfected as, or having the priority, required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
set forth herein and therein) on any Collateral having, in the aggregate, a
value in excess of $7,500,000, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction

 

99



--------------------------------------------------------------------------------

permitted under the Loan Documents or (ii) as a result of the Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement or to file Uniform
Commercial Code continuation statements or any other filings required to
maintain such perfection or priority and except to the extent such loss is
covered by a Lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer;

(m) a Change in Control shall occur; or

(n) any Guarantee under the Collateral Agreement for any reason shall cease to
be in full force and effect (other than in accordance with its terms), or any
Guarantor shall assert in writing that the Collateral Agreement or any Guarantee
thereunder has ceased to be or is not enforceable;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole or in part, and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with Holdings,
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be

 

100



--------------------------------------------------------------------------------

subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity (other than as Agent). The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Agent by Holdings, the Borrower or a Lender, and the
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor to the Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed and such consent not to be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing), to appoint a successor which successor shall
succeed to and become

 

101



--------------------------------------------------------------------------------

vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. If no successor agent has accepted appointment as Administrative
Agent by the date that is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to Holdings or the Borrower, to it at 5340 Legacy Drive, Suite 150,
Plano, Texas 75024, Attention of Chris Walker, Chief Financial Officer (Telecopy
No. 469-241-2197), with a copy to Ropes & Gray LLP, Prudential Tower, 1211
Avenue of the Americas, New York, NY 10036-8704, Attention of Sunil Savkar
(Telecopy No. 646-728-1533);

(ii) if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of John H Ngo
(Telecopy No. 713-374-4312), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention of Bruce S. Borden (Telecopy
No. 212-622-4557);

(iii) if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Letter of Credit
Dept., 10420 Highland Manor Drive, 4th Floor, Tampa, Florida 33610, Attention of
James Alonzo (Telecopy No. 813-432-5161), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York, New York 10179, Attention of Bruce S. Borden
(Telecopy No. 212-622-4557); and

 

102



--------------------------------------------------------------------------------

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Except as provided in Section 2.20, Neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce or forgive
the principal amount of any Loan or LC Disbursement held by any Lender or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of such Lender, (iii) postpone the final maturity of any
Lender’s Loan, or any scheduled date of payment of the principal amount of any
Lender’s Term Loan under Section 2.10, or the required date of reimbursement of
any LC Disbursement held by any Lender, or any date for the payment of any
interest or fees payable to any Lender

 

103



--------------------------------------------------------------------------------

hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of such Lender, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby or change the
last sentence of Section 2.08(d) in a manner which would alter the pro rata
reduction of Commitments thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release Holdings from its Guarantee under the
Collateral Agreement or release a substantial portion of the Guarantees of the
Subsidiary Loan Parties under the Collateral Agreement (except as expressly
provided therein), or limit its liability in respect of such Guarantee, without
the written consent of each Lender, (vii) release all or substantially all of
the Collateral from the Liens of the Security Documents, without the written
consent of each Lender, (viii) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class,
(ix) change the order of application of any mandatory prepayment of Loans from
the application thereof set forth in Section 2.11 without the written consent of
Lenders holding a majority in interest of the outstanding Term Loan and unused
Commitments of each affected Class; (x) change the order of application of
payments under Section 19 of the Collateral Agreement without the written
consent of each affected Lender; (xi) amend, modify or waive (A) the second
sentence of Section 5.11, (B) Section 6.05(h) or (C) Section 6.19 without the
written consent of the Majority Revolving Lenders; or (xii) waive any conditions
to the making of any Revolving Loan or issuance, increase, renewal or extension
of a Letter of Credit without the written consent of Revolving Lenders holding a
majority in interest of the Revolving Commitments; provided, further that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Agent or the Issuing Bank without the prior written consent of the Agent, or
the Issuing Bank, as the case may be, and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Revolving Lenders (but not the Term Lenders) or the
Term Lenders (but not the Revolving Lenders) may be effected by an agreement or
agreements in writing entered into by Holdings, the Borrower and requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the Borrower, the Required Lenders and the Agent (and, if its
rights or obligations are affected thereby, the Issuing Bank) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

(c) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (xi), inclusive, of the first proviso to Section 9.02(b), the
consent of Required Lenders at such time is obtained

 

104



--------------------------------------------------------------------------------

but the consent of one or more of such other Lenders whose consent is required
is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (i) or (ii) below, to either (i) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if any such
Lender’s consent is required with respect to less than all Classes of Loans (or
related Commitments), to replace only the Commitments and/or Loans of such
non-consenting Lender that gave rise to the need to obtain such Lender’s
individual consent) with one or more assignees pursuant to, and with the effect
of an assignment under, Section 2.19 so long as at the time of such replacement,
each such assignee consents to the proposed change, waiver, discharge or
termination or (ii) terminate such nonconsenting Lender’s Commitment (if such
Lender’s consent is required as a result of its Commitment) and/or repay each
Class of outstanding Loans of such Lender that gave rise to the need to obtain
such Lender’s consent and/or cash collateralize its LC Exposure, in accordance
with Section 2.05(j); provided (A) that, unless the Commitments that are
terminated and Loans that are repaid pursuant to the preceding clause (ii) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to the preceding clause (ii), Required Lenders at such time
(determined after giving effect to the proposed action) shall specifically
consent thereto and (B) any such replacement or termination transaction
described above shall be effective on the date notice is given of the relevant
transaction and shall have a settlement date no earlier than five Business Days
and no later than 90 days after the relevant transaction; provided further that
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 9.02(b).

(d) Without the consent of the Lenders or Issuing Banks, the Loan Parties and
the Administrative Agent may (in their sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment, modification or waiver
of any Loan Document, or enter into any new agreement or instrument, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect, any security interest for the benefit of the Secured Parties in any
Collateral, or so that the security interests therein comply with applicable
law.

(e) Notwithstanding the provisions of clause (b), this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Loans and the accrued interest
and fees in respect thereof, and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders. In
addition, this Agreement may be amended with the written consent of the
Administrative Agent, Holdings, the Borrower and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding Term Loans (the “Refinanced Term Loans”) with a replacement term
loan tranche hereunder (the “Replacement Term Loans”); provided that (i) the
aggregate principal

 

105



--------------------------------------------------------------------------------

amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (ii) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (iii) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term Loans) and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agent, the Arranger
and their Affiliates, including the reasonable fees, charges and disbursements
of transaction and documentation counsel for the Agent and the Arranger and such
other local counsel and special counsel as may be required in the reasonable
judgment of the Agent and the Arranger, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Agent, the Arranger, the Issuing Bank or
any Lender (including the reasonable fees, charges and disbursements of
transaction and documentation counsel for the Agent, the Arranger, the Issuing
Bank and any Lender and such other local counsel and special counsel as may be
required in the reasonable judgment of the Agent and the Arranger) in connection
with documentary Taxes or the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Agent, the Arranger, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of counsel (including
such other local counsel and special counsel as may be required in the
reasonable judgment of the Agent and the Arranger), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any

 

106



--------------------------------------------------------------------------------

of its Subsidiaries, or any Environmental Liability related in any way to any
Mortgaged Property, the Borrower or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether instituted by any Loan Party or whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from such Indemnitee’s
material breach of its Obligations under the Loan Documents or from the gross
negligence or willful misconduct of such Indemnitee, or (y) for the avoidance of
doubt, related to Taxes, which shall be governed exclusively by Section 2.15 and
Section 2.17.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent or the Issuing Bank under paragraph (a) or (b) of this
Section and without limiting the Borrower’s obligation to do so, each Lender
severally agrees to pay to the Agent, and each Revolving Lender agrees to pay to
the Issuing Bank such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent or the Issuing Bank in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” with respect to payments to the
Agent shall be determined based upon its share of the sum of the total Revolving
Extensions of Credit, outstanding Term Loans and unused Commitments at the time,
and a Revolving Lender’s “pro rata share” with respect to payments to the
Issuing Bank shall be determined based upon its share of the sum of the total
Revolving Extensions of Credit and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of each of the parties hereto and its
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

107



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees ((x) other than a natural person or
(y) with respect to assignments of Revolving Commitments, a Defaulting Lender or
its Affiliates), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it), with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required
(x) for an assignment by a Revolving Lender to an existing Revolving Lender, an
Affiliate of an existing Revolving Lender or an Approved Fund (as defined below)
of a Revolving Lender or an assignment of Term Loans to a Lender, an Affiliate
of a Lender or an Approved Fund of a Lender or (y) if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, to
any assignee; and provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof; and

(B) the Administrative Agent (and, in the case of an assignment of all or a
portion of any Lender’s obligations in respect of its Revolving Commitment (or
its LC Exposure in connection therewith), the Issuing Bank), provided that no
consent of the Administrative Agent or Issuing Bank, as the case may be, shall
be required (x) for an assignment of Revolving Loans to an assignee that is a
Revolving Lender immediately prior to giving effect to such assignment or
(y) for an assignment of Term Loans to an assignee that is a Lender immediately
prior to giving effect to such assignment, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender.

(ii) Assignments shall be subject to the following conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 in the case of
assignments of Revolving Commitments or Revolving Loans, and $1,000,000 in the
case of assignments of Term Loans, unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing; provided, further that
simultaneous assignments to or by related Approved Funds shall be treated as one
assignment for purposes of the minimum assignment requirement.

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of

 

108



--------------------------------------------------------------------------------

all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans (it being understood that any assignment of Term Loans
shall include a ratable assignment of the portion of the Term Loans held by the
assigning Lender attributable to PIK Interest);

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (it being understood that only a single processing
and recordation fee of $3,500 will be payable with respect to any multiple
assignments to a Lender, an Affiliate of a Lender or an Approved Fund pursuant
to clause (ii)(A) above that are simultaneously consummated);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) unless an Event of Default under clause (a), (b) with respect to interest
only, (h) or (i) of Article VII has occurred and is continuing, no assignment
may be made to any person specified in writing as a “Disqualified Lender” by the
Borrower to the Administrative Agent prior to the Closing Date; the list of such
persons shall be available to any Lender upon its reasonable request.

For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) any entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans

 

109



--------------------------------------------------------------------------------

and LC Disbursements owing to, each Lender pursuant to the terms hereof from
time to time, which register shall indicate that each lender is entitled to
interest paid with respect to such Loans and LC Disbursements (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(vi) Anything in this Section 9.04 to the contrary notwithstanding, any Lender
may at any time, without the consent of the Borrower or the Administrative
Agent, assign and pledge all or any portion of its Commitments and the Loans
owing to it to any Federal Reserve Bank (and its transferees) as collateral
security pursuant to Regulation A of the Board and any Operating Circular issued
by such Federal Reserve Bank. No such assignment shall release the assigning
Lender from its obligations hereunder.

(c) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.15 and 2.17 as if it
were an

 

110



--------------------------------------------------------------------------------

assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from any Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. Notwithstanding anything contained herein to the contrary unless
an Event of Default under clause (a), (b) with respect to interest only, (h) or
(i) of Article VII has occurred and is continuing, no participation may be sold
to any person specified in writing as a “Disqualified Lender” by the Borrower to
the Administrative Agent prior to the Closing Date; the list of such persons
shall be available to any Lender upon its reasonable request.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e) If the Borrower wishes to replace the Loans or Commitments under any
facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.02 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.02(e)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.03(b). By receiving such purchase price, the Lenders under such
facility shall automatically be deemed to have assigned the Loans or Commitments
under such facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders

 

111



--------------------------------------------------------------------------------

shall be required in connection therewith. The provisions of this paragraph
(e) are intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(unless the obligations owing to the Issuing Bank in respect of such Letter of
Credit are secured by cash collateral or another letter of credit in either case
on terms reasonably acceptable to such Issuing Bank and the Revolving Lenders)
and so long as the Commitments have not expired or terminated.

The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest

 

112



--------------------------------------------------------------------------------

extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The applicable Lender shall notify
the Borrower and the Administrative Agent of such setoff or application,
provided, that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff or application under this Section The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the state of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Agent, the Issuing Bank or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against
Holdings, the Borrower or its properties in the courts of any jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER

 

113



--------------------------------------------------------------------------------

LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, trustees, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) to any pledgee under Section 9.04(d) or
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Agent, the Issuing Bank or any Lender on a nonconfidential basis from a
source other than Holdings or the Borrower. For the purposes of this Section,
“Information” means all information received from Holdings or the Borrower
relating to Holdings or the Borrower or its business, other than any such
information that is available to the Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings or the Borrower; provided
that, in the case of information received from Holdings or the Borrower after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in

 

114



--------------------------------------------------------------------------------

accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.14 Termination or Release. (a) At such time as the Loans, the
Borrower’s obligations to reimburse the Issuing Bank pursuant to Section 2.05(e)
for LC Disbursements, all accrued interest and fees under this Agreement, and
all other obligations under the Loan Documents (other than (i) obligations under
Sections 2.15, 2.17 and 9.03 that are not then due and payable and
(ii) obligations in respect of outstanding Letters of Credit) shall have been
paid in full in cash, the Commitments have been terminated and all Letters of
Credit shall have been discharged or cash collateralized to the reasonable
satisfaction of the Agent and Issuing Bank (each of which shall have confirmed
such satisfaction by written notice to the Borrower), the Collateral shall be
released from the Liens created by the Security Documents, and the obligations
(other than those expressly stated to survive termination) of the Agent and each
Loan Party under the Security Documents shall terminate, all without delivery of
any instrument or performance of any act by any Person.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
under the Collateral Agreement and the security interests in the Collateral of
such Subsidiary Loan Party shall be automatically released upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Loan Party ceases to be a Subsidiary of the Borrower or is designated
an Unrestricted Subsidiary.

(c) Upon any sale or other transfer by any Loan Party of any Collateral that is
permitted under this Agreement to any Person that is not a Loan Party, or upon
the effectiveness of any written consent to the release of the security interest
granted by the Collateral Agreement in any Collateral pursuant to Section 9.02
of this Agreement, the security interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 9.14, the Collateral Agent shall execute and deliver
to any Loan Party at such Loan Party’s expense all documents that such Loan
Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 9.14 shall be
without recourse to or warranty by the Collateral Agent or any Lender.

SECTION 9.15 USA Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LIFECARE HOLDINGS, INC. by  

/s/ Chris Walker

  Name: Chris Walker   Title:   Chief Financial Officer

 

LCI HOLDCO, LLC, by  

/s/ Chris Walker

  Name: Chris Walker   Title:   Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

by  

/s/ Bruce Borden

  Name: Bruce Borden   Title:   Executive Director